Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Dated as of July 29, 2010

among

JARDEN RECEIVABLES, LLC, as Borrower,

JARDEN CORPORATION, as initial Servicer,

THREE PILLARS FUNDING LLC, as a Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

and

SUNTRUST ROBINSON HUMPHREY, INC., as Administrator

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

  

PAGE

ARTICLE I

 

DEFINITIONS

   2

Section 1.1.

 

Defined Terms

   2

Section 1.2.

 

Other Definitional Provisions

   26

Section 1.3.

 

Other Terms

   27

Section 1.4.

 

Computation of Time Periods

   27

Section 1.5.

 

Continuance of Significance Events

   27

ARTICLE II

 

LENDERS’ COMMITMENT, BORROWING PROCEDURES AND LENDER NOTES

   27

Section 2.1.

 

Lenders’ Commitment

   27

Section 2.2.

 

Borrowing Procedures

   27

Section 2.3.

 

Funding

   28

Section 2.4.

 

Representation and Warranty

   28

Section 2.5.

 

Extension of Lenders’ Commitment

   28

Section 2.6.

 

Voluntary Termination of Lenders’ Commitments

   29

Section 2.7.

 

Notes

   29

ARTICLE III

 

INTEREST, FEES, ETC.

   29

Section 3.1.

 

Interest Rates

   29

Section 3.2.

 

Interest Payment Dates

   30

Section 3.3.

 

Applicable Interest Rates

   30

Section 3.4.

 

Fees

   30

Section 3.5.

 

Computation of Interest and Fees

   30

ARTICLE IV

 

REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

   30

Section 4.1.

 

Repayments and Prepayments

   30

Section 4.2.

 

Application of Collections

   31

Section 4.3.

 

Application of Payments

   33

Section 4.4.

 

Due Date Extension

   33

Section 4.5.

 

Timing of Payments

   33

ARTICLE V

 

SECURITY INTEREST

   33

Section 5.1.

 

Grant of Security

   33

Section 5.2.

 

Administrator Appointed Attorney-in-Fact

   34

Section 5.3.

 

Administrator May Perform

   35

Section 5.4.

 

Release of Collateral

   35

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

  INCREASED COSTS, ETC.    35

Section 6.1.

  Increased Costs    35

Section 6.2.

  Broken Funding Costs    37

Section 6.3.

  Withholding Taxes    37

ARTICLE VII                 CONDITIONS TO BORROWING

   37

Section 7.1.

  Initial Loan    37

Section 7.2.

  All Advances    39

ARTICLE VIII                 REPRESENTATIONS AND WARRANTIES

   40

Section 8.1.

  Existence and Power    40

Section 8.2.

  Power and Authority; Due Authorization, Execution and Delivery    40

Section 8.3.

  No Conflict    41

Section 8.4.

  Governmental Authorization    41

Section 8.5.

  Actions, Suits    41

Section 8.6.

  Binding Effect    42

Section 8.7.

  Accuracy of Information    42

Section 8.8.

  Margin Regulations; Use of Proceeds    43

Section 8.9.

  Good Title    43

Section 8.10.

  Perfection    43

Section 8.11.

  Places of Business and Locations of Records    43

Section 8.12.

  Accounts    43

Section 8.13.

  No Material Adverse Effect    44

Section 8.14.

  Names    44

Section 8.15.

  Ownership of the Borrower; No Subsidiaries    44

Section 8.16.

  Not an Investment Company    44

Section 8.17.

  Compliance with Credit and Collection Policy    44

Section 8.18.

  Solvency    44

Section 8.19.

  Eligible Receivables    44

Section 8.20.

  Sales by Originators    44

Section 8.21.

  Ordinary Course of Business    45

Section 8.22.

  Reserved    45

Section 8.23.

  Receivables as Accounts    45

Section 8.24.

  Security Interest    45

Section 8.25.

  Priority    45

ARTICLE IX                     COVENANTS OF BORROWER AND SERVICER

   45

Section 9.1.

  Affirmative Covenants    45

Section 9.1.1.

 

Compliance with Laws, Etc

   45

Section 9.1.2.

 

Preservation of Legal Existence

   45

Section 9.1.3.

 

Performance and Compliance with Receivables

   46

Section 9.1.4.

 

Credit and Collection Policy

   46

Section 9.1.5.

 

Reporting Requirements

   46

Section 9.1.6.

 

Use of Proceeds

   48

Section 9.1.7.

 

Separate Legal Entity

   48

 

-ii-



--------------------------------------------------------------------------------

Section 9.1.8.

 

Adverse Claims on Receivables

   50

Section 9.1.9.

 

Further Assurances

   50

Section 9.1.10.

 

Servicing

   50

Section 9.1.11.

 

Inspection

   50

Section 9.1.12.

 

Cooperation

   51

Section 9.1.13.

 

Facility

   51

Section 9.1.14.

 

Accounts

   51

Section 9.2.

  Negative Covenants    52

Section 9.2.1.

 

Sales, Liens, Etc

   52

Section 9.2.2.

 

Mergers, Acquisitions, Sales, Subsidiaries, Etc

   52

Section 9.2.3.

 

Change in Business; Change in Credit and Collection Policy

   53

Section 9.2.4.

 

Other Debt

   53

Section 9.2.5.

 

Organizational Documents

   53

Section 9.2.6.

 

Jurisdiction of Organization; Location of Records

   53

Section 9.2.7.

 

Financing Statements

   53

Section 9.2.8.

 

Business Restrictions

   53

Section 9.2.9.

 

Other Agreements; Performance Undertaking

   54

ARTICLE X                 SIGNIFICANT EVENTS AND THEIR EFFECT

   54

Section 10.1.

 

Events of Default

   54

Section 10.2.

 

Amortization Events

   55

Section 10.3.

 

Effect of Significant Event

   57

ARTICLE XI                 THE SERVICER

   57

Section 11.1.

 

Jarden as Initial Servicer

   57

Section 11.2.

 

Certain Duties of the Servicer

   57

Section 11.3.

 

Servicing Compensation

   61

Section 11.4.

 

Agreement Not to Resign

   61

Section 11.5.

 

Designation of the Servicer

   61

Section 11.6.

 

Termination

   61

Section 11.7.

 

Servicer Events of Default

   62

ARTICLE XII                 ADMINISTRATOR

   64

Section 12.1.

 

Authorization and Action

   64

Section 12.2.

 

Delegation of Duties

   65

Section 12.3.

 

Liability of Administrator

   65

Section 12.4.

 

Reliance by Administrator

   65

Section 12.5.

 

Notice of Event of Default, Amortization Event or Servicer Event of Default

   66

Section 12.6.

 

Credit Decision; Disclosure of Information by the Administrator

   66

Section 12.7.

 

Indemnification of the Administrator

   66

Section 12.8.

 

Administrator in Individual Capacity

   67

Section 12.9.

 

Resignation of Facility Administrator

   67

 

-iii-



--------------------------------------------------------------------------------

Section 12.10.

 

Payments by the Administrator

   68

ARTICLE XIII                 ASSIGNMENTS

   68

Section 13.1.

 

Restrictions on Assignments

   68

Section 13.2.

 

Documentation

   68

Section 13.3.

 

Rights of Assignees

   69

Section 13.4.

 

Transfer and Maintenance of Register

   69

ARTICLE XIV                 INDEMNIFICATION

   69

Section 14.1.

 

General Indemnity of the Borrower

   69

Section 14.2.

 

Indemnity of the Servicer

   70

ARTICLE XV                 MISCELLANEOUS

   70

Section 15.1.

 

No Waiver; Remedies

   70

Section 15.2.

 

Amendments, Etc

   70

Section 15.3.

 

Notices, Etc

   71

Section 15.4.

 

Costs, Expenses and Taxes

   71

Section 15.5.

 

Binding Effect; Survival

   72

Section 15.6.

 

Captions and Cross References

   72

Section 15.7.

 

Severability

   72

Section 15.8.

 

Governing Law

   72

Section 15.9.

 

Counterparts

   73

Section 15.10.

 

Submission to Jurisdiction; Waiver of Trial by Jury

   73

Section 15.11.

 

No Recourse Against Lenders

   73

Section 15.12.

 

No Proceedings

   73

Section 15.13.

 

Confidentiality

   73

Section 15.14.

 

Entire Agreement

   74

Section 15.15.

 

Limitation on Payments

   74

Section 15.16.

 

Certain Tax Matters

   75

Section 15.17.

 

USA Patriot Act

   75

EXHIBITS AND SCHEDULES

 

EXHIBIT A

  —     Form of Borrowing Request

EXHIBIT B-1

  —     Form of Lender Note in favor of Three Pillars

EXHIBIT B-2

  —     Form of Lender Note in favor of Wells Fargo

EXHIBIT C

  —     Form of Monthly Report

EXHIBIT D

  —     Form of Servicing Certificate

EXHIBIT E

  —     [Reserved]

EXHIBIT F

  —     Concentration Limits

EXHIBIT G

  —     Form of Notice of Prepayment

EXHIBIT H

  —     Form of Authorization Certificate

EXHIBIT I

  —     Mid-Monthly Report

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

  —      Coleman IRB Indentures

SCHEDULE B

  —      Coleman IRB Leases

SCHEDULE C

  —      Schedule C Receivables

SCHEDULE 8.12

  —      Lock-Boxes and Lock-Box Accounts

SCHEDULE 9.1.5

  —      Procedures Review Requirements

SCHEDULE 15.3

  —      Notice Addresses

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT is made and entered into as of
July 29, 2010, among:

(a) JARDEN RECEIVABLES, LLC, a Delaware limited liability company (the
“Borrower”),

(b) JARDEN CORPORATION, a Delaware corporation (together with its successors,
“Jarden”), in its capacity as the initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),

(c) THREE PILLARS FUNDING LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Three Pillars”),

(d) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and permitted assigns, “Wells Fargo” and, together
with Three Pillars, the “Lenders” and each individually a “Lender”), and

(e) SUNTRUST ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent and
administrator for the Lenders (in such capacity, together with its successor and
assigns in such capacity, the “Administrator”),

and amends and restates in its entirety that certain Amended and Restated Loan
Agreement dated as of August 8, 2007, among the parties hereto (as amended by
Amendments 1-8 thereto, collectively, the “Existing Agreement”).

BACKGROUND

1. The Borrower, the Servicer, Three Pillars, and the Administrator are parties
to the Existing Agreement.

2. The Borrower desires to add Wells Fargo Bank, National Association as a
Lender hereunder, increase the Facility Limit, extend the Commitment Termination
Date and Scheduled Commitment Termination Date and make certain other amendments
to the Existing Agreement.

3. Simultaneously herewith, Three Pillars is assigning a portion of its existing
outstanding principal balance of the Loans to Wells Fargo pursuant to an
Assignment and Assumption Agreement dated the date hereof among Three Pillars,
Wells Fargo and the Administrator.

4. The Lenders are willing to extend such financing on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, (a) capitalized terms
used and not otherwise defined in this Agreement or the exhibits hereto are used
with the meanings attributed thereto in the Receivables Contribution and Sale
Agreement (hereinafter defined), and (b) the following terms have the following
meanings:

“Accounts Receivable Turnover Ratio” means, for any Calculation Period, the
ratio computed as of the most recent Calculation Date by dividing (a) the
aggregate amount of Credit Sales during the 12 months ending on such Calculation
Date by (b) the average month-end amount of the aggregate Unpaid Balance of
Receivables during the 12 months ending on such Calculation Date.

“Additional Information Report” means any information, document, record or
report delivered pursuant to Section 9.1.5(f) of the Agreement.

“Administrator” has the meaning set forth in the preamble to this Agreement.

“Advance” means the Loans made on any given date.

“Advance Rate” means the percentage equal to (a) 100% minus (b) the Reserve
Percentage.

“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capitalized lease or other title retention agreement).

“Affected Party” means each of the Lenders, any Liquidity Bank, any Support
Provider, any permitted assignee of any of the foregoing, any holder of a
participation interest in the rights and obligations of any of the foregoing,
and any holding company of SunTrust Bank or Wells Fargo.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of equity interests, by contract or otherwise;
provided that under no circumstance shall the Administrator or the Lenders be
deemed to be an Affiliate of the Borrower or vice versa.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Eligible Balance” means, on any date of determination, (i) with
respect to all Eligible Receivables, (a) the aggregate Unpaid Balance of all
Eligible Receivables at such time minus (b) the product of (1) all Contractual
Dilutions times (2) 1.2, (ii) with respect to Eligible Extended Term A
Receivables, (a) the aggregate Unpaid Balance of all Eligible Extended Term A
Receivables at such time minus (b) Contractual Dilutions of Eligible Extended
Term A Receivables, (iii) with respect to Eligible Extended Term B Receivables,
(a) the aggregate Unpaid Balance of all Eligible Extended Term B Receivables at
such time minus (b) Contractual Dilutions of Eligible Extended Term B
Receivables and (iv) with respect to Eligible Foreign Receivables, (a) the
aggregate Unpaid Balance of all Eligible Foreign Receivables at such time minus
(b) Contractual Dilutions of Eligible Foreign Receivables.

“Agreement” means this Second Amended and Restated Loan Agreement, as it may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof.

“Alternative Rate” means the Three Pillars Alternative Rate or the Wells Fargo
Alternative Rate, as applicable to such Alternative Rate Loan.

“Alternative Rate Loan” means any Loan that is not funded with Commercial Paper
Notes, including, without limitation, any Loan from and after the time, if any,
when Three Pillars transfers such Loan, or borrows to finance such Loan, under
its Liquidity Agreement.

“Amendment No. 4 Date” means July 2, 2009.

“Amortization Event” means any of the events described in Section 10.2.

“Applicable Margin” has the meaning specified in the Fee Letter.

“Authorized Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of any Person
and, in the case of Originators, Servicer and Borrower, any additional person or
persons authorized pursuant to a duly executed and completed authorization
certificate substantially in the form of Exhibit H hereto.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq., as amended.

“Base Rate” means, on any date of determination, a fluctuating rate of interest
per annum equal to the higher of (a) the Prime Rate, or (b) the Federal Funds
Rate most recently determined by SunTrust Bank plus 0.50% per annum.

“Base Rate Loan” means a Loan made by a Liquidity Bank at any time it bears
interest at a rate based on the Base Rate (including, without limitation, the
Default Rate).

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Borrower Financial Statements” means the financial statements required to be
delivered by the Borrower described in Section 9.1.5(a)(i) of the Agreement.

“Borrower Representation” means any representation or warranty made by the
Borrower to the Administrator and the Lenders contained in Article VIII of the
Agreement.

“Borrower’s Account” means account no 5801010603 at Bank of America, N.A. in
Chicago, Illinois, ABA #071000505, or such other account as the Borrower and the
Administrator shall mutually agree.

“Borrowing Base” means, on any date of determination, an amount equal to the
product of (a) the Advance Rate as of the most recent Calculation Date times
(b) the Net Receivables Balance.

“Borrowing Base Deficit” means, on any date of determination, an amount equal to
the excess, if any, of (a) the aggregate principal amount of all outstanding
Advances at such time over (b) the sum of (i) the Borrowing Base plus (ii) all
Collections on deposit at such time in the Collection Account.

“Borrowing Request” means a notice in the form of Exhibit A specifying the date
and amount of the requested Advance.

“Broken Funding Costs” means:

(a) for any CP Loan which is assigned by Three Pillars to its Liquidity Banks
under the Liquidity Agreement or any other applicable Support Agreement, an
amount equal to the excess, if any, of (A) the amount of interest that would
have accrued at the Commercial Paper Rate during the remainder of the applicable
Interest Periods for the Commercial Paper Notes subsequent to the date of such
reduction or assignment of the principal of such Loan if such reduction or
assignment had not occurred, over (B) the sum of (1) to the extent all or a
portion of such principal is allocated to another Loan, the amount of interest
actually accrued during the remainder of such period on such principal for the
new Loan, and (2) to the extent such principal is not allocated to another Loan,
the income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated,

(b) for any CP Loan or LIBOR Loan (i) which is not prepaid following delivery of
any prepayment notice or (ii) which is prepaid without adhering to the notice
period required by Section 4.1(a), the reasonable expenses, if any, actually
incurred by the applicable Lender following receipt of such prepayment notice
and in connection therewith, and

(c) for any LIBOR Loan that is prepaid on a date other than the last day of its
Interest Period, the excess, if any, of (A) the amount of interest that would
have accrued at the LIBOR Rate during the remainder of the applicable Interest
Periods subsequent to the date of such prepayment if such prepayment had not
occurred, over (B) the sum of

 

-4-



--------------------------------------------------------------------------------

(1) to the extent all or a portion of such principal is allocated to another
Loan, the amount of interest actually accrued during the remainder of such
period on such principal for the new Loan, and (2) to the extent such principal
is not allocated to another Loan, the income, if any, actually received during
the remainder of such period by the holder of such Loan from investing the
portion of such principal not so allocated

All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means (a) any day on which commercial banks in New York, New York
and Atlanta, Georgia, are not authorized or required to be closed and The
Depository Trust Company of New York is open for business, (b) when determined
in connection with notices and determinations in respect of any LIBOR Loan, any
day specified in clause (a) which is also a day banks are open for business in
London, England, and (c) when determined in connection with notices and
determinations in respect of any CP Loan, any day specified in clause (a) which
is also a day on which commercial paper markets in the United States are open.

“Calculation Date” means the last day of each Calculation Period.

“Calculation Period” means a calendar month.

“Charge-Off” means a Receivable not previously deemed a Defaulted Receivable
that is written-off by the Servicer or should, in accordance with the Credit and
Collection Policy, be written-off.

“Closing Date” means July 29, 2010.

“Coleman” means The Coleman Company, Inc., a Delaware corporation.

“Coleman IRB Indentures” means, collectively, (a) each of the indenture and each
supplemental indenture listed on Schedule A hereto and (b) each supplemental
indenture entered into by Coleman after the Initial Closing Date on
substantially the same terms as the Coleman IRB Indentures entered into prior to
the Initial Closing Date.

“Coleman IRB Leases” means collectively, (a) each lease and each supplemental
lease listed on Schedule B hereto and (b) each supplemental lease entered into
by Coleman after the Initial Closing Date on substantially the same terms as the
Coleman IRB Leases entered into prior to the Initial Closing Date.

“Collateral” has the meaning set forth in Section 5.1(a).

“Collection Account” means that certain deposit account maintained with SunTrust
Bank in Borrower’s name which is to be identified as “Jarden Receivables, LLC
Collection Account” and which is pledged, on a first-priority basis, to the
Administrator pursuant to Section 5.1(a).

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

-5-



--------------------------------------------------------------------------------

“Commercial Paper Notes” means short-term promissory notes or any portion
thereof allocated by Three Pillars to fund its Loans or investments in
receivables or other financial assets.

“Commercial Paper Rate” means, for any Interest Period the per annum rate
calculated by the Administrator equal to: (a) the rate (or if more than one
rate, the weighted average of the rates) at which the Commercial Paper Notes on
each day during such Interest Period have been outstanding; provided, that if
such rate(s) is a discount rate(s), then the “Commercial Paper Rate” shall be
the rate (or if more than one rate, the weighted average of the rates) resulting
from converting such discount rate(s) to an interest-bearing equivalent rate
plus the commission and charges charged by any placement agents or commercial
paper dealers with respect to such Commercial Paper Notes, expressed as a
percentage of the face amount of such Commercial Paper Notes and converted to an
interest-bearing equivalent rate per annum. Notwithstanding the foregoing, the
“Commercial Paper Rate” for any day while an Amortization Event exists shall be
an interest rate equal to 2% above the Base Rate in effect on such day.

“Commitment” means, with respect to each Lender, the dollar amount set forth
opposite such Lender’s signature on the signature pages hereto under the heading
“Commitment”; provided, however, that from and after the Commitment Termination
Date for a Lender, the dollar amount of the Commitment of such Lender shall
equal zero.

“Commitment Termination Date” means, the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date of any termination of the Lenders’
Commitments pursuant to Section 2.6, and (iii) the effective date on which the
Lenders’ Commitments are terminated pursuant to Section 10.3.

“Concentration Limit” has the meaning set forth in Exhibit F hereto.

“Contract” means either (i) a written agreement between an Originator and an
Obligor, or (ii) an invoice issued by an Originator to an Obligor, in either of
the foregoing cases, pursuant to which such Obligor is obligated to pay for
goods, merchandise and/or services.

“Contractual Dilution” means, with respect to any Receivable, the applicable
Obligor’s right to receive (a) any rebate for cash payment, (b) any rebate for
volume purchases or co-op advertising programs, and (c) any credit issued for
guaranteed sale product return.

“Covered Taxes” means Taxes other than Excluded Taxes.

“CP Loan” means a Loan made by Three Pillars at any time it is funded or
maintained with the proceeds of Commercial Paper Notes.

“Credit and Collection Policy” means, with respect to any Receivable, credit and
collection policies and practices relating to Contracts and Receivables existing
on the Closing Date and delivered to the Borrower and the Administrator prior to
the Closing Date, as modified from time to time in accordance with
Section 9.2.3.

 

-6-



--------------------------------------------------------------------------------

“Credit Sales” means, for any Calculation Period, the aggregate amount of all
trade receivables with credit terms of any kind originated by all Originators
during such Calculation Period.

“Days Sales Outstanding Ratio” means, for any Calculation Period, the ratio
computed as of the most recent Calculation Date by dividing (a) 360 by (b) the
Accounts Receivable Turnover Ratio for the most recent Calculation Period.

“DBRS” means DBRS, Inc. and any successor thereto.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money, (ii) all indebtedness of such Person for the deferred
purchase price of property or services (other than property and services
purchased, and expense accruals and deferred compensation items arising, in the
ordinary course of business), (iii) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments (other than performance,
surety and appeal bonds arising in the ordinary course of business), (iv) all
indebtedness (excluding prepaid interest thereon) of such Person created or
arising under any conditional sale or other title retention agreement which is
secured by a Lien on property owned or being purchased by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases, to the extent required to be
so recorded, (vi) all reimbursement, payment or similar obligations of such
Person, contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business),
(vii) all net obligations of such Person in respect of interest rate swap, cap,
collar, swaption, option or similar agreements, (viii) all obligations arising
in connection with a sale or other transfer of any of such Person’s financial
assets which are, or are intended to be, classified as loans for federal tax
purposes, and (ix) all Debt referred to in clauses (i) through (viii) above
guaranteed directly or indirectly by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (A) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss in
respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss in respect of such Debt (it
being understood that, unless such Person shall have assumed or become liable
for the payment of such Debt, the amount of such Debt shall be the lesser of
(A) the fair market value of the property securing such Debt and (B) the stated
principal amount of such Debt) and (y) so long as Coleman is the owner of all of
the outstanding industrial revenue bonds issued pursuant to the Coleman IRB
Indentures, the obligations of Coleman under the Coleman IRB Indentures and the
Coleman IRB Leases shall not be considered Indebtedness.

 

-7-



--------------------------------------------------------------------------------

“Default Rate” means the sum of (i) the Base Rate applicable from time to time,
plus (ii) 2.00% per annum.

“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing (a) the
sum (without double counting) of (i) the Unpaid Balance of Receivables that
became Defaulted Receivables during such Calculation Period ending on such
Calculation Date, plus (ii) the Unpaid Balance of Receivables that became
Charge-Offs during such Calculation Period ending on such Calculation Date by
(b) Credit Sales for Calculation Period ending 4 months prior to such
Calculation Date.

“Defaulted Receivable” means, for any Calculation Period, any Receivable
(i) which the Servicer has or should have charged-off or deemed uncollectible in
accordance with the Credit and Collection Policy after taking a reasonable time
to apply Collections received to applicable invoices and reconcile the amount of
such Receivable, (ii) as to which, as of such date of determination, any
payment, or part thereof, remains unpaid for 61 days or more past the due date
for such payment, determined by reference to the original contractual payment
terms of such Receivable or (iii) unless the Administrator and each Lender has
otherwise agreed, as to which the Obligor thereon has suffered an Event of
Bankruptcy.

“Defective Receivable” has the meaning assigned to it in Section 1.5 of the
Receivables Contribution and Sale Agreement.

“Delinquency Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date, by dividing (a) the
aggregate Unpaid Balance of Receivables that became Delinquent Receivables
during the Calculation Period ending on such Calculation Date by (b) the
aggregate Unpaid Balance of all Receivables as of such Calculation Date.

“Delinquent Receivable” means, for any Calculation Period, any Receivable as to
which, as of such date of determination, any payment, or part thereof, remains
unpaid for 31 or more days but less than 61 days past the due date for such
payment, determined by reference to the original contractual payment terms of
such Receivable.

“Dilution Horizon Ratio” means, for any Calculation Period, the ratio (expressed
as a percentage) computed as of the most recent Calculation Date by dividing
(a) an amount equal to the sum of (i) Credit Sales for the Calculation Period
ending on such Calculation Date plus (ii) Credit Sales for the Calculation
Period immediately preceding the Calculation Period described in clause (i) plus
(iii) 13% (or such other percentage as determined by the Administrator with the
consent of, or at the direction of, all Lenders based upon the results set forth
in a Procedures Review Report, to the extent that such results relate to the
weighted average amount of time between the invoice date of Receivables and the
date on which credit memos are issued in connection with such respective
Receivables and set forth in a notice delivered to the Borrower at least sixty
(60) days prior to the implementation thereof) of the Credit Sales for the
Calculation Period immediately preceding the Calculation Period described in
clause (ii) by (b) an amount equal to the Net Receivables Balance as of such
Calculation Date.

 

-8-



--------------------------------------------------------------------------------

“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing
(a) Dilutions for the Calculation Period ending on such Calculation Date by
(b) Credit Sales for the Calculation Period ending 2 months prior to such
Calculation Date.

“Dilution Reserve” means, for any Calculation Period, the product computed as of
the most recent Calculation Date, of (a) the sum of (i) the product of (x) the
Stress Factor times (y) the Expected Dilution Ratio plus (ii) the product of
(x) the positive difference, if any, between (1) the Dilution Spike Rate minus
(2) the Expected Dilution Ratio times (y) a ratio computed by dividing (1) the
Dilution Spike Rate by (2) the Expected Dilution Ratio times (b) the Dilution
Horizon Ratio.

“Dilution Spike Rate” means, for any Calculation Period, the highest 2 month
average Dilution Ratio over the 12-month period ending on the most recent
Calculation Date.

“Dilutions” means, for any Calculation Period, the aggregate amount of returns,
allowances, net credits and any other non-cash reductions to the Credit Sales
during such period; provided that “Dilutions” shall not include any Contractual
Dilutions or any write-down, reserve or other reduction due to a Receivable
becoming a Defaulted Receivable or otherwise bearing on the uncollectibility of
such Receivable on account of the insolvency, bankruptcy, lack of credit
worthiness or financial inability to pay of the applicable Obligor.

“Distribution Date” means the 15th day of each calendar month after the Closing
Date (or, if any such date is not a Business Day, the next succeeding Business
Day).

“Documents” means all documentation relating to the Receivables including,
without limitation, the Contracts, billing statements and computer records and
programs.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Extended Term A Receivable” means a Receivable the original due date
for the payment of which is more than 119 days but not more than 150 days past
the Calculation Date.

“Eligible Extended Term B Receivable” means a Receivable the original due date
for the payment of which is more than 150 days but not more than 180 days past
the Calculation Date.

“Eligible Foreign Receivable” means a Foreign Receivable (i) that is denominated
and payable in Dollars and is payable only in the United States of America or
(ii) that is denominated and payable in Canadian dollars and is payable only in
the United States of America or Canada and the Obligor of which is Wal-Mart
Canada Corp.

 

-9-



--------------------------------------------------------------------------------

“Eligible Receivable” means each Receivable that meets the following criteria:

(a) that was created by an Originator (i) in compliance in all material respects
with all applicable requirements of the applicable Credit and Collection Policy
and (ii) in the ordinary course of its business;

(b) that was documented in compliance in all material respects with the
applicable standard administration and documentation policies and procedures of
the applicable Originator and is evidenced by a purchase order and a conforming
invoice or conforming notice of shipment;

(c) as to which, as of such date of determination, no payment, or part thereof,
remains unpaid for 31 or more days past the due date for such payment,
determined by reference to the original contractual payment terms of such
Receivable and which is not a Defaulted Receivable;

(d) as to which, at the time of the sale or contribution of such Receivable to
the Borrower, the applicable Originator was the sole owner thereof and had good
and marketable title thereto, free and clear of all Adverse Claims, and which
was sold or contributed to the Borrower pursuant to the Receivables Contribution
and Sale Agreement free and clear of all Adverse Claims other than in favor of
the Administrator for the benefit of the Secured Parties;

(e) the assignment of which (and the grant of security interest in which) by the
applicable Originator to the Borrower pursuant to the Receivables Contribution
and Sale Agreement does not contravene or conflict in any material respect with
any applicable law, rule or regulation or any contractual or other restriction,
limitation or encumbrance, and that does not contain an enforceable prohibition
on sale or assignment or an enforceable provision requiring consent of the
Obligor prior to sale or assignment;

(f) which is denominated and payable in Dollars and is only payable in the
United States of America, unless such Receivable is an Eligible Foreign
Receivable;

(g) the Obligor of which is a resident of the United States of America, unless
such Receivable is an Eligible Foreign Receivable;

(h) the Obligor of which is not (i) an officer, director or Affiliate of any
Originator or the Borrower, or (ii) a Governmental Authority;

(i) which is not owing from an Obligor as to which more than 20% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor remains
unpaid for 61 or more days past the original due date for such payment;

(j) that is in full force and effect and constitutes the legally valid and
binding payment obligation of the Obligor with respect thereto, enforceable
against such Obligor in accordance with its terms;

 

-10-



--------------------------------------------------------------------------------

(k) that does not contravene in any material respect any applicable requirements
of law (including without limitation all laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, fair debt
collection practices and privacy) and which complies in all material respects
with all applicable requirements of law and with respect to which all consents,
licenses, approvals or authorizations of, or registrations or declarations with,
any governmental authority required to be obtained, effected or given by the
related Originator in connection with the creation or the execution, delivery
and performance of such Receivable, have been duly obtained, effected or given
and are in full force and effect;

(l) as to which each of the Borrower’s ownership interest and the
Administrator’s (for the benefit of the Secured Parties) first priority security
interest in such Receivable has been perfected under the applicable Uniform
Commercial Code and other applicable laws;

(m) as to which the Servicer or a sub-Servicer appointed pursuant to
Section 11.2.2(c) is in possession of, or has ready access to, the related
Receivable File;

(n) which is not subject to any dispute, right of rescission, recoupment,
set-off (inclusive of potential recoupment or set-off by outstanding credit memo
in favor of the applicable Obligor but excluding Contractual Dilutions),
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor against the applicable Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or goods returned in accordance with the
terms of the Contract);

(o) the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policy and this Agreement;

(p) which constitutes an “account” under and as defined in Article 9 of the
Uniform Commercial Code of all applicable jurisdictions;

(q) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto as a condition for payment to be made to the Originator by the
applicable Obligor;

(r) that was not created by an Obligor which is required to pay cash in advance
of shipment of goods or with respect to which credit card payment terms are
established, in each case due to such Obligor’s inadequate credit;

(s) which does not arise from the sale of goods on consignment;

(t) which does not arise from direct sales to consumers; and

 

-11-



--------------------------------------------------------------------------------

(u) the original due date for the payment of which is not 120 or more days past
the Calculation Date, unless such Receivable is an Eligible Extended Term A
Receivable, an Eligible Extended Term B Receivable or a Schedule C Receivable.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts and, solely in the case of the
Borrower, such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to authorize any of the
foregoing.

“Event of Default” means any of the events described in Section 10.1.

“Excess Concentration Amount” means, for any Calculation Period, with respect to
any Obligor and its Affiliates considered as if they were one and the same
Obligor, the amount, if any, by which the Aggregate Eligible Balance of all
Eligible Receivables of such Obligor and its Affiliates at such time exceeds the
Concentration Limit for such Obligor and its Affiliates at such time.

“Excess Extended Term A Concentration Amount” means, for any Calculation Period,
the amount, if any, by which the Aggregate Eligible Balance of all Eligible
Extended Term A Receivables exceeds seven-and-one-half percent (7.5%) of the
Aggregate Eligible Balance of all Eligible Receivables at such time.

“Excess Extended Term B Concentration Amount” means, for any Calculation Period,
the amount, if any, by which the Aggregate Eligible Balance of all Eligible
Extended Term B Receivables exceeds five percent (5%) of the Aggregate Eligible
Balance of all Eligible Receivables at such time.

 

-12-



--------------------------------------------------------------------------------

“Excess Foreign Concentration Amount” means, for any Calculation Period, the
amount, if any, by which the Aggregate Eligible Balance of all Eligible Foreign
Receivables exceeds three percent (3%) of the Aggregate Eligible Balance of all
Eligible Receivables at such time.

“Excluded Taxes” means, in the case of any Indemnified Party, taxes imposed on
its overall net income, and franchise taxes and branch profit taxes based on net
income, imposed on it by any jurisdiction.

“Existing Agreement” has the meaning set forth in the preamble to this
Agreement.

“Expected Dilution Ratio” means, for any Calculation Period, the rolling
twelve-month average Dilution Ratio for the 12-month period ending on the most
recent Calculation Date.

“Facility Limit” means $300,000,000.

“Federal Funds Rate” means, for any period, the per annum rate equal, for any
day during such period, to the greater of (i) the average rate per annum as
determined by SunTrust Bank at which overnight Federal funds are offered to
SunTrust Bank for such day by major banks in the interbank market, and (ii) if
SunTrust Bank is borrowing overnight federal funds from one or more members of
the Federal Reserve System that day, the average rate per annum at which such
overnight borrowings are made on that day. Each determination of the Federal
Funds Rate by SunTrust Bank shall be conclusive and binding on the Borrower
except in the case of manifest error.

“Fee Letter” means that certain fourth amended and restated fee letter dated as
of July 29, 2010 by and among the Borrower, Wells Fargo, Three Pillars and the
Administrator, as the same may be amended, restated and/or otherwise modified
from time to time.

“Fees” means all fees and other amounts payable by the Borrower to the
Administrator or the Lenders pursuant to the Fee Letter.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fitch” means Fitch, Inc., and any successor thereto.

“Foreign Receivable” means a Receivable the Obligor of which (a) if a natural
person, is a resident of a country other than the United States of America or
(b) if a corporation or other business organization, is organized under the laws
of a country other than the United States of America and has its chief executive
office in a country other than the United States of America.

“Four Quarter Period” has the meaning ascribed to such term in the Jarden Credit
Agreement as the same is in effect on the Amendment No. 4 Date or as such term
(or any component term thereof) in the Jarden Credit Agreement may be amended
thereafter pursuant to an effective amendment to the Jarden Credit Agreement
executed or consented to in writing by (i) SunTrust Bank or the Administrator
(or any Affiliate of SunTrust Bank or the Administrator) as a lender thereunder
or hereunder and (ii) Wells Fargo (or any Affiliate of Wells Fargo) as a lender
thereunder or hereunder.

 

-13-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government including any authority or other
quasi-governmental entity established to perform any of such functions.

“Incipient Bankruptcy” means that any of the Administrator, any Lender or
SunTrust Bank shall have been informed by the Borrower, the Servicer or any of
their Affiliates or shall have otherwise reasonably determined that the
Borrower, the Servicer or any Originator acting as a sub-Servicer is about to
commence or to become the subject of a case or proceeding of the type described
in the definition of “Event of Bankruptcy.”

“Indemnified Amounts” has the meaning set forth in Section 14.1.

“Indemnified Party” has the meaning set forth in Section 14.1.

“Independent Manager” means a manager of the Borrower who (i) shall not have
been at the time of such Person’s appointment or at any time during the
preceding five years, and shall not be as long as such Person is a manager of
the Borrower, (A) a director, officer, employee, partner, shareholder, member,
manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Borrower), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors or managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy, (iii) has at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities, and
(iv) is reasonably acceptable to the Administrator as evidenced in a writing
executed by the Administrator (it being understood and agreed that any equity
owner, manager or employee of Global Securitization Services, LLC or Lord
Securities Corporation is hereby consented to by the Administrator).

“Initial Closing Date” means August 8, 2007.

 

-14-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
August 24, 2006 by and between the Administrator and Canadian Imperial Bank of
Commerce, as administrative agent, and acknowledged by Jarden and the
Originators as amended, supplemented, restated or otherwise modified from time
to time, including with respect to Deutsche Bank AG, New York Branch, as
successor administrative agent.

“Interest Coverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement as the same is in effect on the Amendment No. 4 Date or as such
term (or any component term thereof) in the Jarden Credit Agreement may be
amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by (i) SunTrust Bank or the
Administrator (or any Affiliate of SunTrust Bank or the Administrator) as a
lender thereunder or hereunder and (ii) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder.

“Interest Period” means:

(a) with respect to any CP Loan, (i) initially, the period commencing on the
date of the initial funding of such Loan by a Lender and ending on (and
including) the last day of the calendar month and (ii) thereafter, each period
commencing on (and including) the first day of each calendar month and ending on
(and including) the last calendar day of such month;

(b) with respect to any Base Rate Loan, (i) initially, the period commencing on
the date of the initial funding of such Loan by a Lender, any Liquidity Bank or
SunTrust Bank, as the case may be, and ending on (and including) the last day of
the calendar month and (ii) thereafter, each period commencing on (and
including) the first day of each calendar month and ending on (and including)
the last calendar day of such month;

(c) with respect to any LIBOR Loan bearing interest at the Three Pillars LIBOR
Rate, (i) initially, the period commencing on the date of the initial funding of
such Loan by a Lender, any Liquidity Bank or SunTrust Bank, as the case may be,
and ending on (but excluding) the next following Distribution Date, and
(ii) thereafter, each period commencing on (and including) the Distribution Date
and ending on (but excluding) the next following Distribution Date; and

(d) with respect to any LIBOR Loan bearing interest at the Wells Fargo LIBOR
Rate, (i) initially, the period commencing on the date of the initial funding of
such Loan by Wells Fargo and ending on (but excluding) the last day of the
calendar month, and (ii) thereafter, each period commencing on (and including)
the first day of each calendar month and ending on (and including) the last
calendar day of such month.

provided, however, that if any Interest Period for any Loan that commences
before the Commitment Termination Date would otherwise end on a date occurring
after such Commitment Termination Date, such Interest Period shall end on such
Commitment Termination Date and the duration of each such Interest Period that
commences on or after the Commitment Termination Date, if any, shall be of such
duration as shall be selected by the Administrator.

 

-15-



--------------------------------------------------------------------------------

“Jarden” has the meaning set forth in the preamble to this Agreement.

“Jarden Credit Agreement” means that certain Credit Agreement, dated as of
January 24, 2005, among Jarden, as the Borrower, Lenders (as defined therein),
Deutsche Bank AG New York Branch (as successor to Lehman Commercial Paper Inc.)
as administrative agent for the Lenders and the L/C Issuers (as defined
therein), Citicorp USA, Inc., as syndication agent for the Lenders and the L/C
Issuers and Bank of America, N.A., PNC Bank, N.A. (formerly known as National
City Bank of Indiana) and SunTrust Bank, as Co-Documentation Agents (as the same
may be amended, supplemented, restated or otherwise modified from time to time).

“Lender” and “Lenders” have the meanings set forth in the preamble to this
Agreement.

“Lender Note” has the meaning set forth in Section 2.7.

“LIBOR Loan” means a Loan made by a Lender or a Liquidity Bank at any time that
bears interest at the Three Pillars LIBOR Rate or the Wells Fargo LIBOR Rate, as
applicable.

“Liquidity Agreement” means and includes (a) the Liquidity Asset Purchase
Agreement (regarding Jarden Receivables, LLC), dated as of August 24, 2006,
among Three Pillars, as borrower, SunTrust Bank, as liquidity agent for the
Liquidity Banks, the Administrator, and the Liquidity Banks, or (b) any other
agreement hereafter entered into by Three Pillars providing for the sale by
Three Pillars of Loans (or portions thereof), or the making of loans or other
extensions of credit to Three Pillars secured by security interests in the Loans
(or portions thereof), to support all or part of Three Pillars’ payment
obligations under its Commercial Paper Notes or to provide an alternate means of
funding Three Pillars’ investments in accounts receivable or other financial
assets, in each case as amended, supplemented, restated or otherwise modified
from time to time.

“Liquidity Bank” means and includes SunTrust Bank and any other financial
institution (other than Three Pillars) now or hereafter party to the Liquidity
Agreement.

“Liquidity Termination Date” means the earlier to occur of (a) July 29, 2013, as
such date may be extended from time to time by Three Pillars’ Liquidity Banks in
accordance with the Liquidity Agreement, and (b) the occurrence of an Event of
Bankruptcy with respect to Three Pillars.

“Loan” means each revolving loan made on a given date at a given rate by any
Lender to the Borrower pursuant to this Agreement.

“Lock-Box” means a postal box maintained on behalf of the Borrower or the
Servicer for the purpose of receiving checks and money orders constituting
Collections of the Receivables.

 

-16-



--------------------------------------------------------------------------------

“Lock-Box Account” means any of those bank accounts described on Schedule 8.12
hereto and any additional or replacement account to which Mail Payments, wire
transfers, SWIFT, ACH or other electronic payments are deposited for clearing.

“Lock-Box Account Agreement” means an agreement among an Originator, the
Borrower, the Administrator and the bank holding any Lock-Box Account, in a form
reasonably acceptable to the Administrator.

“Loss Horizon Ratio” means, for any Calculation Period, the ratio (expressed as
a percentage) computed as of the most recent Calculation Date by dividing
(A) the sum of (i) Credit Sales for such Calculation Period, plus (ii) Credit
Sales for the immediately preceding Calculation Period plus (iii) Credit Sales
for the second (2nd) immediately preceding Calculation Period plus (iv) the
product of (x) Credit Sales for the third (3rd) immediately preceding
Calculation Period multiplied by (y) the sum of (1) 23.3%, plus (2) the Weighted
Average Credit Percentage by (B) the Net Receivables Balance as of the most
recent Calculation Date.

“Loss Reserve” means, for any Calculation Period, the product of (i) the highest
rolling 3-month average Default Ratio over the 12 months ending with the most
recent Calculation Period, (ii) the Loss Horizon Ratio as of the most recent
Calculation Date, and (iii) the Stress Factor.

“Mail Payments” has the meaning specified in Section 11.2.3(a).

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, condition (financial or otherwise) or results of operations of
(i) Jarden and its Subsidiaries taken as a whole, or (ii) the Borrower, (b) the
ability of the Borrower or Jarden to perform its respective obligations under
this Agreement or any other Transaction Document to which it is a party, (c) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (d) the existence, validity, perfection or priority of (i) the
Administrator’s (for the benefit of the Secured Parties) security interest in
the Collateral, or (ii) the Borrower’s ownership interest in the Receivables; or
(e) the validity, enforceability or collectibility of the Receivables generally
or of any material portion of the Receivables.

“Material Debt” means (i) any Debt in excess of $50,000,000 in aggregate
principal amount and/or (ii) Debts which in the aggregate exceed $50,000,000 in
aggregate principal amount.

“Mid-Monthly Report” means a report, substantially in the form of Exhibit I or
in such other form acceptable to the Administrator, prepared by the Servicer and
signed by an Authorized Officer of the Servicer.

“Monthly Report” means a report, substantially in the form of Exhibit C or in
such other form acceptable to the Administrator, prepared by the Servicer as of
the last Business Day of the most recent calendar month and signed by an
Authorized Officer of the Servicer.

 

-17-



--------------------------------------------------------------------------------

“Monthly Reporting Date” means the 13th day of each month hereafter (or, if any
such date is not a Business Day, the next succeeding Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance” means, for any Calculation Period, (i) the Aggregate
Eligible Balance at such time, minus (ii) the sum of (A) the Excess
Concentration Amount for all Obligors at such time plus (B) the Excess Foreign
Concentration Amount at such time plus (C) the Excess Extended Term A
Concentration Amount at such time plus (D) the Excess Extended Term B
Concentration Amount at such time.

“Notice of Significant Event” means the notice required to be delivered by the
Borrower or Servicer, as applicable, described in Section 9.1.5(c) of the
Agreement.

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
any of the Secured Parties and their respective successors, permitted
transferees and assigns arising under or in connection with this Agreement, the
Lender Notes and each other Transaction Document, in each case, however created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

“Obligor” means, with respect to any Receivable, each Person obligated to make
payments with respect to such Receivable, including any guarantor thereof.

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

“Originator(s)” has the meaning specified in the Receivables Contribution and
Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Performance Guarantor” means Jarden.

“Performance Undertaking” means that certain Performance Undertaking dated
August 24, 2006, duly executed by the Performance Guarantor in favor of the
Borrower.

“Permitted Investment” means, at any time:

(a) marketable obligations issued by, or the full and timely payment of which is
directly and fully guaranteed or insured by, the United States government or any
other government with an equivalent rating, or any agency or instrumentality
thereof when

 

-18-



--------------------------------------------------------------------------------

such marketable obligations are backed by the full faith and credit of the
United States government or such other equivalently rated government, as the
case may be, but excluding any securities which are derivatives of such
obligations;

(b) time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating meeting the requirements specified in clause (c) below (or equivalent
rating from the Rating Agencies) or (ii) is set forth in a list (which may be
updated from time to time) (A) approved by the Administrator and (B) with
respect to which a written statement has been obtained from each of the
applicable Rating Agencies to the effect that the rating of the Commercial Paper
Notes rated by them will not be downgraded or withdrawn solely as a result of
the acquisition of such investments;

(c) commercial paper which is (i) rated at least as high as the Commercial Paper
Notes by the Rating Agencies, or (ii) set forth in a list (which may be updated
from time to time) (A) approved by the Administrator and (B) with respect to
which a written statement has been obtained from each of the applicable Rating
Agencies to the effect that the rating of the Commercial Paper Notes rated by
them will not be downgraded or withdrawn solely as a result of the acquisition
of such investments;

(d) secured repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with any bank of the type
described in clause (b) above; and

(e) freely redeemable shares in (i) money market or similar funds which invest
solely in obligations, bankers’ acceptances, time deposits, certificates of
deposit, repurchase agreements and commercial paper of the types described in
clauses (a) through (d) above, without regard to the limitations as to the
maturity of such obligations, bankers’ acceptances, time deposits, certificates
of deposit, repurchase agreements or commercial paper set forth below, which are
rated at least “AAm” or “AAmg” or their equivalent by both S&P and Moody’s,
provided that there is no “r-highlighter” affixed to such rating, and (ii) the
money market fund called Nations Cash Reserves, so long as Nations Cash Reserves
continues to buy only “first tier” securities as defined by Rule 2a-7 of the
Investment Company Act of 1940.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

“Prime Rate” means as of any date of determination, the rate of interest most
recently announced by SunTrust Bank as its prime rate in the United States (it
being understood that such rate is subject to change as and when such designated
rate changes). The Prime Rate is not intended to be the lowest rate of interest
charged by SunTrust Bank in connection with extensions of credit to debtors.

 

-19-



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to a Lender, the percentage obtained by
dividing such Lender’s Commitment by the aggregate Commitments of all Lenders.

“Procedures Review Report” means a report of independent consultants or
certified public accountants selected by the Administrator and the Lenders which
satisfies the requirements set forth on Schedule 9.1.5, as such Schedule 9.1.5
may be modified from time to time in good faith by the Lenders with Borrower’s
consent (such consent not to be unreasonably withheld).

“Program Documents” means the Support Agreement and the other documents to be
executed and delivered in connection therewith, as amended, supplemented,
restated or otherwise modified from time to time.

“Purchase Price Credit” has the meaning set forth in the Receivables
Contribution and Sale Agreement.

“Rate Setting Day” means, for any Interest Period, two (2) Business Days prior
to the commencement of such Interest Period. In the event such day is not a
Business Day, then the Rate Setting Day shall be the immediately preceding
Business Day.

“Rating Agency” means any of S&P, Moody’s, Fitch, or DBRS then rating any of the
Commercial Paper Notes of Three Pillars.

“Rating Agency Condition” means, if applicable, that Three Pillars has received
written notice from each Rating Agency that the execution and delivery of, or an
amendment, a change or a waiver of, this Agreement or the Receivables
Contribution and Sale Agreement will not result in a withdrawal or downgrade of
the then current ratings on Three Pillars’ Commercial Paper.

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Contribution and Sale Agreement (including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible) arising from the sale of goods
or the provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless or whether the Obligor or applicable Originator treats
such indebtedness, rights or obligations as a separate payment obligation,
provided further, that notwithstanding the foregoing any indebtedness or other
obligations which are owing to JT Sports LLC shall not be deemed to be a
“Receivable” for purposes of this Agreement.

 

-20-



--------------------------------------------------------------------------------

“Receivable File” means with respect to a Receivable, (a) the Contract giving
rise to the Receivable and other evidences of such Receivable including, without
limitation, electronic files, tapes, discs, punch cards and related property and
rights and (b) each UCC financing statement related thereto, if any.

“Receivables Contribution and Sale Agreement” means the Second Amended and
Restated Receivables Contribution and Sale Agreement dated as of July 29, 2010
between the Originators, as sellers, and the Borrower, as buyer, as further
amended, supplemented, restated or otherwise modified from time to time with the
prior written consent of the Administrator.

“Regulatory Change” means, relative to any Affected Party:

(a) any change in (or the adoption, implementation, change in the phase-in or
change in the commencement of effectiveness of) any: (i) United States Federal
or state law or foreign law applicable to such Affected Party, (ii) regulation,
interpretation, directive, requirement or request (whether or not having the
force of law) applicable to such Affected Party of (A) any court or government
authority charged with the interpretation or administration of any law referred
to in clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above or
requiring the consolidation of Three Pillars’ assets and liabilities with those
of its Liquidity Banks;

(b) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above;

(c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Liquidity Bank under the Liquidity
Agreement are not entitled to be included in the zero percent category of
off-balance sheet assets for purposes of any risk-weighted capital guidelines
applicable to such Liquidity Bank or any related Affected Party; or

(d) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any GAAP or regulatory accounting principle
applicable to such Affected Party requiring the consolidation, in whole or in
part, of Three Pillars’ assets and/or liabilities with those of its Liquidity
Banks.

“Related Security” means, with respect to any Receivable, (a) all right, title
and interest, but none of the obligations, of the applicable Originator, in, to
and under other Adverse Claims and property subject to Adverse Claims from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, (b) all UCC financing
statements or similar instruments covering any collateral securing payment of
such Receivable, (c) all guaranties, indemnities, insurance and other agreements
(including the

 

-21-



--------------------------------------------------------------------------------

related Receivable File), supporting obligations, arrangements and other
collateral of whatever character from time to time supporting or securing
payment of such Receivable, whether pursuant to the Contract relating to such
Receivable or otherwise relating to such Receivable, (d) all right, title and
interest, if any, of the Originator in any Lock-Box or Lock-Box Account, (e) all
other instruments and all rights under the documents in the Receivables File
relating to such Receivables and all rights (but not obligations) relating to
such Receivables, and (f) all right, title and interest of the Originator in and
to the Returned Goods.

“Requirements of Law” for any Person or any of its property shall mean the
Organizational Documents of such Person or any of its property, and any statute,
law, treaty, rule or regulation, or determination of an arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or businesses or to which such Person or any of its
property or businesses is subject, whether federal, state or local.

“Reserve Floor” means, for any Calculation Period, the sum of (a) 16%, and
(b) the product of (i) the Expected Dilution Ratio as of the most recent
Calculation Date, times (ii) the Dilution Horizon Ratio as of the most recent
Calculation Date.

“Reserve Percentage” means, for any Calculation Period, the percentage equal to
the greater of (a) the sum of (i) the Loss Reserve, (ii) the Dilution Reserve,
(iii) the Yield Reserve, and (iv) the Servicing Reserve, and (b) the Reserve
Floor.

“Returned Goods” means all right, title and interest of in and to returned,
repossessed, reclaimed, traded-in or foreclosed upon goods and/or merchandise,
the sale of which gave rise to a Receivable.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc and any successor thereto.

“Schedule C Receivable” means a Receivable of which (a) the Originator is set
forth on Schedule C hereto and (b) the original due date for payment is not more
than the number of days past the Calculation Date as set forth on Schedule C
hereto, in each case as such Schedule C may be updated from time to time by the
Lenders and as consented to by the Borrower.

“Scheduled Commitment Termination Date” means July 29, 2013, as extended from
time to time by mutual agreement of the parties hereto.

“Secured Parties” means the Lenders, the Administrator and the Indemnified
Parties, and the successors and permitted assigns of each of the foregoing.

“Servicer” means Jarden or any successor Servicer appointed as provided in
Section 11.5.

“Servicer Event of Default” shall have the meaning specified in Section 11.7.

 

-22-



--------------------------------------------------------------------------------

“Servicer Financial Statements” means the financial statements required to be
delivered by the Servicer described in Section 9.1.5(a)(ii) and (iii) of the
Agreement.

“Servicer Representation” means any representation or warranty made by the
Servicer to the Administrator and the Lenders contained in Article VIII of the
Agreement.

“Servicing Certificate” means the certificate required to be delivered by the
Servicer described in Section 9.1.5(d) of the Agreement substantially in the
form of Exhibit D hereto.

“Servicing Fee” means, as to any Calculation Period, the monthly fee payable to
the Servicer which, so long as Jarden or one of its Affiliates is the Servicer,
shall be equal to the product of (i) the Servicing Fee Rate divided by 12 times
(ii) the aggregate Unpaid Balance of the Receivables at the beginning of such
Calculation Period. The Servicing Fee for any successor Servicer shall be equal
to the fee reasonably agreed to by the Administrator and such successor
Servicer.

“Servicing Fee Rate” means 1.80% per annum.

“Servicing Reserve” means, for any Calculation Period, the product of: (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Date, (b) the Stress Factor, (c) 2.40%, and (d) 1/360.

“Significant Event” means any Amortization Event or Event of Default.

“Solvent” means with respect to any Person that as of the date of determination
(i) the fair value of the property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person,
(ii) the present fair saleable value of the assets of such Person (determined on
a going concern basis) is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; (iii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iv) such Person does not intend to incur, or believe(nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due. For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Special Obligor” has the meaning set forth in Exhibit F hereto, unless and
until the Administrator or any Lender give(s) not less than five (5) Business
Days’ notice to the Borrower that it is revoking such Person’s special status.

“Stress Factor” means 2.0.

 

-23-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, a corporation of which such
Person and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares as have more than 50% of the ordinary voting power for the
election of directors.

“Sunbeam” means Sunbeam Products, Inc., a Delaware corporation.

“SunTrust Bank” means SunTrust Bank, a Georgia banking corporation.

“Support Agreement” means and includes any credit agreement, letter of credit,
surety bond or other instrument or insurance policy pursuant to which Three
Pillars receives credit enhancement or liquidity enhancement for the Commercial
Paper Notes or for its commercial paper notes generally, including, without
limitation, the Liquidity Agreement.

“Support Provider” means and includes any entity now or hereafter extending
credit or liquidity support or having a commitment to extend credit or liquidity
support to or for the account of, or to make loans to or purchases from, Three
Pillars or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the commercial paper
program of Three Pillars, including, without limitation, Liquidity Banks.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities (including but
not limited to interest and penalties) with respect to the foregoing, imposed by
any Governmental Authority.

“Three Pillars” has the meaning set forth in the preamble hereto.

“Three Pillars Alternative Rate” means:

(a) for any Interest Period while the Three Pillars LIBOR Rate is unavailable,
an interest rate per annum equal to the sum of (i) the Base Rate, plus (ii) the
Applicable Margin,

(b) for any Interest Period until Three Pillars has received not less than three
(3) Business Days’ prior notice that the Borrower wishes to select the Three
Pillars LIBOR Rate, an interest rate per annum equal to the sum of (i) the Base
Rate, plus (ii) the Applicable Margin, and

(c) at all other times, an interest rate per annum equal to the sum of (i) the
Three Pillars LIBOR Rate applicable to such Interest Period, plus (ii) the
Applicable Margin.

“Three Pillars LIBOR Rate” means, for any Interest Period, a rate per annum
equal to the sum of (a) the rate per annum appearing on page BBAM on the
Bloomberg Terminal (successor to Telerate page 3750) (“Page BBAM”) (or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits for one month in
United States dollars) at approximately 11:00 a.m. (London time) on the Rate
Setting Day; provided that in the event no such rate is shown, the LIBOR Rate

 

-24-



--------------------------------------------------------------------------------

shall be the rate per annum (rounded upwards, if necessary, to the nearest
1/100th of one percent) based on the rates at which Dollar deposits for one
month are displayed on page “LIBOR” of the Reuters Screen as of 11:00 a.m.
(London time) on the Rate Setting Day (it being understood that if at least
two (2) such rates appear on such page, the rate will be the arithmetic mean of
such displayed rates); provided further, that in the event fewer than two (2)
such rates are displayed, or if no such rate is relevant, the LIBOR Rate shall
be the rate per annum equal to the average of the rates at which deposits in
Dollars are offered by SunTrust Bank at approximately 11:00 a.m. (London time)
on the Rate Setting Day to prime banks in the London interbank market for a one
month, plus (b) 1.25%.

“Total Leverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement as the same is in effect on the Amendment No. 4 Date or as such
term (or any component term thereof) in the Jarden Credit Agreement may be
amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by (i) SunTrust Bank or the
Administrator (or any Affiliate of SunTrust Bank or the Administrator) as a
lender thereunder or hereunder and (ii) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder.

“Transaction Documents” means this Agreement, the Receivables Contribution and
Sale Agreement, the Lender Notes, the Fee Letter, the Performance Undertaking,
the Intercreditor Agreement and the other instruments, certificates, agreements,
reports and documents to be executed and delivered under or in connection with
this Agreement or the Receivables Contribution and Sale Agreement (except
Program Documents), as any of the foregoing may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unmatured Significant Event” means any event that, if it continues uncured,
will, with lapse of time or notice, constitute a Significant Event.

“Unpaid Balance” means, with respect to any Receivable, the sum (without
duplication) of (a) the Outstanding Balance thereof, and (b) the aggregate
amount required to repay in full all interest, finance, prepayment and other
fees or charges of any kind payable in respect of, such Outstanding Balance.

“Weighted Average Credit Percentage” means, on any date of determination, the
greater of (a) 0% and (b) the percentage determined pursuant to the following
formula:

 

   

100% x

       

WACT - 60

                  30        

 

-25-



--------------------------------------------------------------------------------

where:

WACT = the Weighted Average Credit Terms for the most recent month.

“Weighted Average Credit Terms” means the sum of (a) the product of (i) the
percentage used to calculate the Excess Extended Term A Concentration Amount
times (ii) 150 plus (b) the product of (i) the percentage used to calculate the
Excess Extended Term B Concentration Amount times (ii) 180 plus (c), without
duplication, the product of (i) 87.5% times (ii) the weighted average of payment
terms granted in invoices for Receivables outstanding as of such periodic
calculation date as reported by each reporting Originator or if not reported,
the maximum credit terms outlined for such Originator in clause (u) of the
definition of “Eligible Receivable” or if no maximum is defined for such
Originator, 120.

“Wells Fargo” has the meaning set forth in the preamble hereto.

“Wells Fargo Alternative Rate” means:

(a) for any Interest Period while the Wells Fargo LIBOR Rate is unavailable, an
interest rate per annum equal to the sum of (i) the Base Rate, plus (ii) the
Applicable Margin, and

(b) at all other times, an interest rate per annum equal to the sum of (i) the
Wells Fargo LIBOR Rate applicable to such Interest Period, plus (ii) the
Applicable Margin.

“Wells Fargo LIBOR Rate” means, for any day, the three-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Wells Fargo from another recognized source
for interbank quotation), in each case, changing when and as such rate changes.

“Yield Reserve” means, for any Calculation Period, the product of (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Date, (b) the Stress Factor, (c) the Prime Rate as in effect
on the most recent Calculation Date and (d) 1/360.

Section 1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in any other Transaction Document, certificate, report or other
document made or delivered pursuant hereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement or any other Transaction Document, certificate, report or
other document made or delivered pursuant hereto, and each term defined in the
plural form in Section 1.1 shall mean the singular thereof when the singular
form of such term is used herein or therein.

 

-26-



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

Section 1.3. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC and not specifically defined herein, are used herein as defined in such
Article 9.

Section 1.4. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

Section 1.5. Continuance of Significance Events. For the avoidance of doubt,
from and after the time, if any, when an event becomes a Servicer Event of
Default, an Amortization Event or an Event of Default, such event shall be
deemed to be continuing until waived in writing in accordance with the
provisions of this Agreement or until the circumstance which gave rise thereto
ceases to exist.

ARTICLE II

LENDERS’ COMMITMENT, BORROWING PROCEDURES AND LENDER NOTES

Section 2.1. Lenders’ Commitment. On the terms and subject to the conditions set
forth in this Agreement, each Lender agrees to make loans to the Borrower on a
revolving basis from time to time before the Commitment Termination Date in such
amounts as may be from time to time requested by the Borrower pursuant to
Section 2.2; provided, however, that (i) the aggregate principal amount of all
Advances for any Lender shall not at any time exceed such Lender’s Commitment
and (ii) the aggregate principal amount of all Advances from time to time
outstanding hereunder shall not exceed the lesser of (x) the Facility Limit and
(y) the Borrowing Base. Within the limits of each Lender’s Commitment and the
Facility Limit, the Borrower may borrow and (subject to Section 4.1(a)) prepay
and reborrow under this Section 2.1.

Section 2.2. Borrowing Procedures. The Borrower (or the Servicer on its behalf)
may request an Advance hereunder by delivering a Borrowing Request to the
Administrator and each Lender not later than 2:00 p.m. (Atlanta time), one (1)
Business Day prior to the proposed date of such borrowing. Each Borrowing
Request given by the Borrower (or the Servicer on its behalf) pursuant to this
Section 2.2 shall be irrevocable and binding on the Borrower. Any request for an
Advance also may be given by telephone, provided that it is promptly confirmed
by facsimile transmission of a signed Borrowing Request or by electronic mail
message attaching a portable data format or “.pdf” file containing an image of
the signed Borrowing Request. Upon Administrator’s receipt of each Borrowing
Request, Administrator shall promptly determine whether Three Pillars or its
Liquidity Bank(s) will participate in funding the Three Pillars Pro Rata Share
of the requested Advance.

 

-27-



--------------------------------------------------------------------------------

Section 2.3. Funding. Subject to the satisfaction of the conditions precedent
set forth in Article VII with respect to such Advance and the limitations set
forth in Section 2.1, each Lender shall make the proceeds of its Loan comprising
its Pro Rata Share of such requested Advance available to the Borrower’s Account
in immediately available funds on the proposed date of borrowing. Each borrowing
shall be on a Business Day and shall be in an aggregate amount of at least
$1,000,000. Three Pillars will use its commercially reasonable efforts to fund
each Loan as a CP Loan.

Section 2.4. Representation and Warranty. Submission of each Borrowing Request
shall automatically constitute a representation and warranty by the Borrower to
the Administrator and each Lender that on the date of such requested borrowing,
the applicable conditions set forth in Article VII have been satisfied.

Section 2.5. Extension of Lenders’ Commitment. The Lenders’ Commitments shall
terminate on the Commitment Termination Date. Notwithstanding the foregoing:

(a) Not more than 90 days prior to the Liquidity Termination Date in effect from
time to time, the Borrower may request that Three Pillars or the Administrator,
on Three Pillars’ behalf, seek the Liquidity Banks’ consent to extend the
Liquidity Termination Date for a period of up to three years (it being
understood that, for regulatory capital purposes, if the Liquidity Banks commit
to extend more than one month prior to the existing Liquidity Termination Date,
the period until the existing Liquidity Termination Date must be included in
computing the duration of such three year period), and

(b) Not more than 90 days prior to the Scheduled Commitment Termination Date in
effect from time to time, the Borrower may request that each Lender consent to
extend the Scheduled Commitment Termination Date for a period of up to three
years (it being understood that, for regulatory capital purposes, if the
Liquidity Banks commit to extend more than one month prior to the existing
Liquidity Termination Date, the period until the existing Liquidity Termination
Date must be included in computing the duration of such three year period).

The Administrator shall advise the Borrower in writing whether each request made
pursuant to clause (a) or clause (b) above has been granted as promptly as
possible (but in no event later than 30 days after such request has been made)
and whether such consent is subject to satisfaction of any conditions precedent.
If any such request is not granted within 30 days after such request has been
made, the Liquidity Termination Date or Scheduled Commitment Termination Date,
as the case may be shall remain unchanged. If any such request is granted within
30 days after such request has been made, the Liquidity Termination Date or
Scheduled Commitment Termination Date, as the case may be, shall be extended as
provided in the Administrator’s confirmatory written notice upon satisfaction of
any conditions precedent specified therein.

 

-28-



--------------------------------------------------------------------------------

Section 2.6. Voluntary Termination of Lenders’ Commitments. The Borrower may, in
its sole discretion for any reason upon at least 30 days’ prior written
irrevocable notice to the Administrator (with a copy to each Lender), terminate
the Lenders’ Commitments in whole.

Section 2.7. Notes. All Loans from each Lender shall be evidenced by a single
promissory grid note (each such note as amended, modified, restated, extended or
replaced from time to time, a “Lender Note” and collectively referred to herein
as the “Lender Notes”) substantially in the form set forth in Exhibit B-1 and
Exhibit B-2 hereto, with appropriate insertions, payable to the order of such
Lender. The Borrower hereby irrevocably authorizes the Administrator in
connection with the Lender Notes to make (or cause to be made) appropriate
notations on the grid attached to the Lender Notes (or on any continuation of
such grid, or, in lieu of making notations on such grid or any continuation
thereof, at the Administrator’s option, in its records), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal of, and
the interest rate and Interest Period applicable to the Loans evidenced thereby.
Such notations shall be rebuttably presumptive evidence of the subject matter
thereof, absent manifest error; provided, however, that the failure to make any
such notations shall not limit or otherwise affect any Obligations of the
Borrower.

ARTICLE III

INTEREST, FEES, ETC.

Section 3.1. Interest Rates. The Borrower hereby promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date such
Loan is made until such Loan is paid in full (or, in the case of a CP Loan,
refinanced with an Alternative Rate Loan), as follows:

(a) during each Interest Period applicable to a CP Loan, at a rate per annum
equal to the sum of (i) the Commercial Paper Rate applicable to such Interest
Period, plus (ii) the Applicable Margin;

(b) during each Interest Period applicable to an Alternative Rate Loan, at a
rate per annum equal to the Alternative Rate applicable to such Interest Period;
and

(c) notwithstanding the provisions of the preceding clauses (a) and (b), in the
event that a Significant Event has occurred and is continuing, at a rate per
annum equal to the Default Rate. After the date on which any principal amount of
any Loan is due and payable (whether at scheduled maturity or upon acceleration
thereof pursuant to Section 10.3) or after any other monetary Obligation of the
Borrower arising under this Agreement shall become due and payable, the Borrower
shall pay (to the extent permitted by law, if in respect of any unpaid amounts
representing interest) interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Default Rate.

No provision of this Agreement or the Lender Notes shall require the payment or
permit the collection of interest in excess of the maximum permitted by
applicable law.

 

-29-



--------------------------------------------------------------------------------

Section 3.2. Interest Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

(a) on each Distribution Date prior to the Commitment Termination Date, for the
relevant Interest Period, in arrears;

(b) if requested by the Administrator, on the date of any prepayment (in whole
or in part) of principal outstanding, on the amount paid or prepaid (it being
understood that any prepayment shall be accompanied by any amounts owing under
Section 6.2);

(c) in full, on the Commitment Termination Date (whether at scheduled maturity
or upon acceleration thereof pursuant to Section 10.3); and

(d) from and after the Commitment Termination Date, upon demand.

Section 3.3. Applicable Interest Rates. Three Pillars shall from time to time
advise the Borrower and the Servicer whether its Loan is a CP Loan or an
Alternative Rate Loan, and of the interest rate applicable to each Interest
Period thereof. By 2:00 p.m. (Atlanta time) on the Business Day prior to each
Distribution Date, each Lender shall advise the Administrator, the Borrower and
the Servicer of the interest rate applicable to its respective Loan for the
relevant Interest Period.

Section 3.4. Fees. The Borrower agrees to pay the Administrator and each Lender
certain Fees in the amounts and on the dates set forth in the Fee Letter.

Section 3.5. Computation of Interest and Fees. All interest on the CP Loans and
the LIBOR Loans and all Fees and Servicing Fees shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such interest, Fee or Servicing Fee
is payable over a year comprised of 360 days. All interest on the Base Rate
Loans shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest is payable over a year comprised of 365 (or, when appropriate,
366) days.

ARTICLE IV

REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

Section 4.1. Repayments and Prepayments. On and after the Commitment Termination
Date, all Collections then held or thereafter received shall be applied to
Obligations in accordance with this Agreement (including Section 4.2(c)), each
Lender’s Commitment shall terminate, and no further Advance shall be made
hereunder. Prior thereto, the Borrower:

(a) may, from time to time on any Business Day, make a prepayment, in whole or
in part, of the outstanding principal amount of the Advances; provided, however,
that, (i) unless otherwise consented to by the Administrator, written notice (in
the form of Exhibit G) of all such voluntary prepayments shall be delivered to
the

 

-30-



--------------------------------------------------------------------------------

Administrator no later than 12:00 noon (Atlanta time), (A) one (1) Business Day
prior to the prepayment thereof if the amount of the prepayment is less than 25%
of the Facility Limit, (B) two (2) Business Days prior to the prepayment thereof
if the amount of the prepayment is equal to or greater than 25% but less than
50% of the Facility Limit and (C) four (4) Business Days prior to the prepayment
thereof if the amount of the prepayment is equal to or greater than 50% of the
Facility Limit and (ii) unless otherwise consented to by the Administrator, all
such voluntary partial prepayments shall be in a minimum amount of $1,000,000;

(b) [Intentionally Omitted].

(c) shall, immediately upon any acceleration of the Commitment Termination Date
of any Advances pursuant to Section 10.3, repay all Advances, unless, pursuant
to Section 10.3.1, only a portion of all Advances is so accelerated, in which
event the Borrower shall repay the accelerated portion of the Advances; and

(d) shall, on each date when any reduction in the Facility Limit shall become
effective pursuant to Section 2.6, make a prepayment of the Advances in an
amount equal to the excess, if any, of the aggregate outstanding principal
amount of the Advances over the Facility Limit as so reduced. Each such
prepayment shall be subject to the payment of any amounts required by
Section 6.2;

(e) shall, within two (2) Business Days following the Monthly Reporting Date or
following the date on which a Mid-Monthly Report is due pursuant to
Section 9.1.5(b), as the case may be, make a prepayment of the Advances in an
aggregate amount equal to the existing Borrowing Base Deficit, if any, revealed
by the related Monthly Report or the Mid-Monthly Report. Each such prepayment
shall be subject to the payment of any amounts required by Section 6.2; and

(f) notwithstanding anything to the contrary in this Section 4.1, all payments
of principal on the Advances shall be allocated to each Lender on a pro rata
basis in accordance with such Lender’s Pro Rata Share.

Section 4.2. Application of Collections. (a) Collections shall be distributed by
the Servicer at such times and in the order of priority set forth in this
Section 4.2 and, to the extent Section 4.2 provides for distributions to the
Administrator, shall be paid to the Administrator.

(b) On each Distribution Date prior to the Commitment Termination Date, the
Servicer shall distribute from Collections received by the Borrower or the
Servicer prior to such Distribution Date, the following amounts, without
duplication, in the following order of priority:

first, to the Administrator for distribution to each Lender interest accrued on
the Loans made by such Lender during the period from the most recent
Distribution Date to the current Distribution Date (plus, if applicable, the
amount of interest on the Loans accrued for any prior period to the extent such
amount has not been paid, and to the extent permitted by law, interest thereon);

 

-31-



--------------------------------------------------------------------------------

second, to the Servicer, to the extent due and owing under this Agreement or any
other Transaction Document, the accrued Servicing Fee payable for the prior
Calculation Period (plus, if applicable, the amount of Servicing Fee payable for
any prior Calculation Period to the extent such amount has not been distributed
to the Servicer);

third, to the Administrator for distribution to each Lender, to the extent due
and owing under any Transaction Document, all Fees owing to such Lender accrued
during the prior Calculation Period (plus, if applicable, the amount of Fees
accrued for any prior Calculation Period to the extent such amount has not been
distributed to the Administrator);

fourth, to the Administrator for distribution to the Lenders, in accordance with
each Lender’s Pro Rata Share, as a repayment of principal of the Advances, an
aggregate amount equal to the Borrowing Base Deficit, if any;

fifth, to the Administrator for distribution to the Lenders, in accordance with
each Lender’s Pro Rata Share, to the extent due and owing under this Agreement
or any other Transaction Document on such Distribution Date, all other
Obligations owed to any Secured Party; and

sixth, the balance, if any, to the Borrower (provided, however, that nothing in
this Section 4.2 shall prohibit the Borrower from applying Collections received
from time to time to the purchase of additional Receivables, or to prepayment of
Advances as permitted by Section 4.1 so long as Collections available for
distribution on a Distribution Date are sufficient to pay the amounts described
in clauses first through fifth above).

(c) On each Distribution Date on or after the Commitment Termination Date, the
Servicer shall distribute from Collections received by the Borrower or the
Servicer prior to such Distribution Date, the following amounts, without
duplication, in the following order of priority:

first, to the Administrator and each Lender, in payment of its reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) in
connection with enforcement of the Transaction Documents on behalf of the
Administrator and the Lenders;

second, to the Servicer, to the extent due and owing under this Agreement or any
other Transaction Document, the accrued Servicing Fee payable for the prior
Calculation Period (plus, if applicable, the amount of Servicing Fee payable for
any prior Calculation Period to the extent such amount has not been distributed
to the Servicer);

third, to the Administrator for distribution to the Lenders, in accordance with
each Lender’s Pro Rata Share, all Obligations other than principal due and owing
on such Distribution Date;

 

-32-



--------------------------------------------------------------------------------

fourth, the Administrator for distribution to the Lenders, in accordance with
each Lender’s Pro Rata Share as a repayment of principal of the Advances; and

fifth, once all amounts described in clauses first, second, third and fourth
above have been paid in full, the balance, if any, to the Borrower.

Section 4.3. Application of Payments. All payments of principal on the Advances
shall be allocated to each Lender on a pro rata basis in accordance with such
Lender’s Pro Rata Share. Subject to the foregoing sentence, each payment of
principal on the Advances shall be applied to such Loans as the Servicer shall
direct or, in the absence of such notice or during the existence of a
Significant Event or after the Commitment Termination Date, as the Administrator
shall determine in its discretion.

Section 4.4. Due Date Extension. If any payment of principal or interest with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue at the applicable interest rate and be payable for the
period of such extension.

Section 4.5. Timing of Payments. All payments of principal of, or interest on,
the Advances and of all Fees, and all amounts to be deposited by the Borrower or
the Servicer hereunder, shall be made by the Borrower or the Servicer, as
applicable, no later than 12:00 p.m. (Atlanta time), on the day when due in
lawful money of the United States of America in immediately available funds to
the Administrator. Funds received by the Administrator after 12:00 p.m. (Atlanta
time) on the date when due, will be deemed to have been received by them on the
next following Business Day for purposes of computing interest and fees, but so
long as such funds are received by the Administrator no later than 6:00 p.m.
(Atlanta time) on the date when due, no Unmatured Significant Event shall be
deemed to have occurred under Section 10.1.1.

ARTICLE V

SECURITY INTEREST

Section 5.1. Grant of Security. (a) The Borrower hereby assigns and pledges to
the Administrator (for the benefit of the Secured Parties), and hereby grants to
the Administrator (for the benefit of the Secured Parties) a security interest
in all of the Borrower’s right, title and interest in and to the following,
whether now or hereafter existing and wherever located (the “Collateral”):

(i) all Receivables, Collections, Related Security and Receivable Files (other
than with respect to Defective Receivables for which the Borrower has received a
Purchase Price Credit);

(ii) all of the Borrower’s rights, remedies, powers and privileges in respect of
the Receivables Contribution and Sale Agreement, including, without limitation,
its rights to receive Purchase Price Credits and indemnity payments thereunder;

 

-33-



--------------------------------------------------------------------------------

(iii) all of the Borrower’s rights, remedies, powers and privileges in respect
of the Performance Undertaking, including, without limitation, its right to
demand performance thereunder;

(iv) the Collection Account, the Lock-Box Accounts and all funds on deposit
therein, together with all certificates and instruments, if any, from time to
time evidencing such accounts and funds on deposit; and

(v) all products and proceeds (including, without limitation, insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, all and any of the property
described above.

(b) This grant of security secures the payment and performance of all
Obligations.

(c) This grant of security shall create a continuing security interest in the
Collateral and shall: (i) remain in full force and effect until the
Administrator’s (for the benefit of the Secured Parties) interest in the
Collateral shall have been released in accordance with Section 5.4; (ii) be
binding upon the Borrower, its successors, transferees and assigns; and
(iii) inure, together with the rights and remedies of the Administrator (for the
benefit of the Secured Parties) hereunder, to the benefit of the Administrator
and each Secured Party and their respective successors, transferees and assigns.

Section 5.2. Administrator Appointed Attorney-in-Fact. The Borrower hereby
irrevocably appoints the Administrator (for the benefit of the Secured Parties)
as the Borrower’s attorney-in-fact, with full authority in the place and stead
of the Borrower and in the name of the Borrower or otherwise, from time to time
in the Administrator’s discretion, after the occurrence and during the
continuation of a Significant Event to take any action and to execute any
instrument which the Administrator may deem necessary or advisable to accomplish
the purposes of the Transaction Documents, including, without limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings which the
Administrator may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrator (for the
benefit of the Secured Parties) with respect to any of the Collateral;

(d) to sell, transfer, assign or otherwise deal in or with the Collateral or any
part thereof pursuant to the terms and conditions hereunder; and

 

-34-



--------------------------------------------------------------------------------

(e) to perform the affirmative obligations of the Borrower under the Transaction
Documents;

provided that the Administrator shall not take the action or execute any
instrument to accomplish the purposes described in (a), (b), or (c) until it has
given written notice pursuant to Section 11.7 of revocation of the appointment
of Jarden as the Servicer hereunder. The Administrator agrees to give the
Borrower and the Servicer prior written notice of the taking of any such action
described in (d) or (e) above, but the failure to give such notice (other than
any notice required to be given pursuant to the UCC) shall not affect the
rights, power or authority of the Administrator with respect thereto. The
Borrower hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 5.2 is irrevocable and coupled with an
interest.

Section 5.3. Administrator May Perform. If the Borrower fails to perform any
agreement to be performed by the Borrower hereunder, the Administrator (for the
benefit of the Secured Parties) may itself perform, or cause performance of such
agreement, and the reasonable expenses of the Administrator incurred in
connection therewith shall be payable by the Borrower.

Section 5.4. Release of Collateral. The Administrator’s (for the benefit of the
Secured Parties) right, title and interest in the Collateral shall be released
effective on the date occurring after the Commitment Termination Date on which
all Obligations shall have been finally and fully paid and performed (other than
contingent obligations as to which no unsatisfied claim has been asserted).

ARTICLE VI

INCREASED COSTS, ETC.

Section 6.1. Increased Costs. If any change in Regulation D of the Board of
Governors of the Federal Reserve System, or any Regulatory Change, in each case
occurring after the date hereof:

(a) shall subject any Affected Party to any tax, duty or other charge with
respect to any Loan made or funded by it, or shall change the basis of taxation
of payments to such Affected Party of the principal of or interest on any Loan
owed to or funded by it or any other amounts due under this Agreement in respect
of any Loan made or funded by it (other than Excluded Taxes); or

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party; or

(c) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party (including, without limitation,
because the assets and liabilities of any Lender are required to be consolidated
with those of any other Affected Party under applicable accounting principles);
or

 

-35-



--------------------------------------------------------------------------------

(d) shall impose on any Affected Party any other condition affecting any Loan
made or funded by any Affected Party;

and the result of any of the foregoing is to (i) increase the cost to or to
impose a cost on (A) an Affected Party funding or making or maintaining any Loan
(including extensions of credit under the Liquidity Agreement or any other
applicable Support Agreement, or any commitment of such Affected Party with
respect to any of the foregoing), or (B) the Administrator for continuing its or
the Borrower’s relationship with the Lenders, (ii) to reduce the amount of any
sum received or receivable by an Affected Party under this Agreement, the Lender
Notes, the Liquidity Agreement or other applicable Support Agreement with
respect thereto, or (iii) in the good faith determination of such Affected
Party, to reduce the rate of return on the capital of an Affected Party as a
consequence of its obligations hereunder, or under the applicable Liquidity
Agreement or other applicable Support Agreement, as applicable, or arising in
connection herewith or therewith to a level below that which such Affected Party
could otherwise have achieved, then after demand by such Affected Party to the
Borrower (which demand shall be accompanied by a written statement setting forth
the basis of such demand), the Borrower shall pay to Administrator on behalf of
such Affected Party such additional amount or amounts as will (in the reasonable
determination of such Affected Party) compensate such Affected Party for such
increased cost or such reduction. Such written statement (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive evidence of the subject matter thereof.

If any Affected Party has or anticipates having any claim for compensation from
the Borrower pursuant to Section 6.1 and such Affected Party believes that
having the facility publicly rated by two credit rating agencies would reduce
the amount of such compensation by an amount deemed by such Affected Party to be
material, such Affected Party shall provide 30 days prior written notice to the
Borrower and the Servicer (a “Ratings Request”) that such Affected Party intends
to request public ratings of the facility from two credit rating agencies
selected by such Affected Party and reasonably acceptable to the Borrower, of at
least the equivalent of the A-/A3 ratings level (such ratings levels as set
forth by S&P and Moody’s, respectively) (the “Required Ratings”). The Borrower
and the Servicer agree that they shall reasonably cooperate with such Affected
Party’s efforts to obtain the Required Ratings, and shall provide the applicable
credit rating agencies (either directly or through distribution to the
Administrator or Affected Party), any information requested by such credit
rating agencies necessary for the purposes of providing and monitoring the
Required Ratings. The Affected Party requesting the ratings shall pay the
initial fees payable to the credit rating agencies for providing the Required
Ratings, but any ongoing or renewal fees in connection with such ratings shall
be paid for by the Borrower. Nothing in this Section 6.1 shall preclude any
Affected Party from demanding compensation from the Borrower pursuant to
Section 6.1 hereof at any time and without regard to whether the Required
Ratings shall have been obtained, or shall require any Affected Party to obtain
any ratings on the facility prior to demanding any such compensation from the
Borrower.

 

-36-



--------------------------------------------------------------------------------

Section 6.2. Broken Funding Costs. The Borrower hereby agrees that upon demand
by any Affected Party (which demand shall be accompanied by a written statement
setting forth in reasonable detail the basis for the calculations of the amount
being claimed), the Borrower will indemnify such Affected Party against any
Broken Funding Costs. Such written statement shall, in the absence of manifest
error, be conclusive evidence of the subject matter thereof.

Section 6.3. Withholding Taxes. All payments made by the Borrower hereunder (or
by the Servicer, on behalf of the Borrower, hereunder) shall be made free and
clear of, and without reduction or withholding for or on account of, any present
or future Covered Taxes, now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority or other taxing authority. If any
Covered Taxes are required to be withheld from any amounts payable to any of the
Administrator or the Lenders, the amounts so payable to the Administrator or
such Lender shall be increased to the extent necessary to yield to the
Administrator or such Lender (after payment of all such Covered Taxes) all such
amounts payable hereunder at the rates or in the amounts specified herein.
Whenever any Covered Taxes are payable by the Borrower, as promptly as possible
thereafter, the Borrower shall send to the Administrator for its own account or
for the account of such Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof. If
the Borrower fails to pay any Covered Taxes when due to the appropriate taxing
authority or fails to remit to the Administrator the required documentary
evidence, the Borrower shall indemnify the Administrator and such Lender for
such Covered Taxes and any incremental taxes that may become payable by the
Administrator or any Lender as a result of any such failure.

ARTICLE VII

CONDITIONS TO BORROWING

Section 7.1. Initial Loan. The making of the initial Advance hereunder is
subject to the conditions precedent that the Administrator shall have received
all of the following, each duly executed and dated the date of such Advance (or
such earlier date as shall be satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:

Section 7.1.1. Resolutions. Certified copies of resolutions of the Board of
Managers, Board of Directors or Member(s) of the Borrower, the Originators and
the Servicer, as the case may be, authorizing or ratifying the execution,
delivery and performance, respectively, of the Transaction Documents to which it
is a party, together with a certified copy of its Organizational Documents.

Section 7.1.2. Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals (if any) with respect to the
Transaction Documents.

Section 7.1.3. Incumbency and Signatures. A certificate of an officer of the
Borrower, the Originators and the Servicer certifying the names of its officer
or officers authorized to sign the Transaction Documents to which it is a party.

 

-37-



--------------------------------------------------------------------------------

Section 7.1.4. Good Standing Certificates. Good standing certificates for the
Borrower, the Servicer, the Performance Guarantor and each Originator issued as
of a recent date acceptable to the Administrator by the Secretary of State of
the jurisdiction of such Person’s organization.

Section 7.1.5. Financing Statements. (i) Proper financing statements (Form
UCC-1), filed on or prior to the date of the initial Loan, naming the Borrower
as debtor and the Administrator (for the benefit of the Secured Parties) as the
secured party as may be necessary or, in the opinion of the Administrator,
desirable under the UCC to perfect the Administrator’s (for the benefit of the
Secured Parties) security interest in the Collateral, (ii) proper financing
statements, filed on or prior to the date of the initial Advance, naming each
Originator, as seller/debtor, the Borrower as purchaser/secured party and the
Administrator as assignee as may be necessary or, in the opinion of the
Administrator, desirable under the UCC to perfect the Borrower’s ownership
interest in the Receivables, and (iii) authorized copies of proper Uniform
Commercial Code Form UCC-3 termination statements or other evidence satisfactory
to the Administrator indicating the release of all liens and other Adverse
Claims of any Person in the Collateral granted by the Borrower or any
Originator.

Section 7.1.6. Search Reports. A written search report provided to the
Administrator by a search service acceptable to the Administrator listing all
effective financing statements that name the Borrower or any Originator as
debtor or assignor and that are filed in the jurisdictions in which filings were
made pursuant to Section 7.1.5 above and in such other jurisdictions that the
Administrator shall reasonably request, together with copies of such financing
statements (none of which shall cover any Collateral or interests therein or
proceeds of any thereof), and tax and judgment lien search reports from a Person
satisfactory to the Administrator showing no evidence of such lien filed against
the Borrower or any Originator.

Section 7.1.7. Fee Letter; Payment of Fees. The Fee Letter, together with all
payment of all Fees that are due and payable on or prior to the Closing Date
pursuant to the Fee Letter.

Section 7.1.8. Receivables Contribution and Sale Agreement. (i) Duly executed
and delivered counterparts of each of the Receivables Contribution and Sale
Agreement and all documents, agreements and instruments contemplated thereby,
and (ii) evidence that each of the conditions precedent to the execution and
delivery of the Receivables Contribution and Sale Agreement has been satisfied
to the Administrator’s satisfaction, and that the initial assignments and
transfers under the Receivables Contribution and Sale Agreement have been
consummated.

Section 7.1.9. Opinions of Counsel. Opinions of counsel to the Borrower each in
form and substance reasonably satisfactory to the Administrator and each Lender.

Section 7.1.10. Lender Notes. The Lender Notes, duly executed by the Borrower.

 

-38-



--------------------------------------------------------------------------------

Section 7.1.11. Monthly Report. Monthly Report, duly executed by an Authorized
Officer of the Servicer as of June 30, 2010.

Section 7.1.12. Lock Box Account Agreements. The Lock Box Agreements with
respect to each of the Lock-Box Accounts in the United States, duly executed by
all of the parties thereto; provided, however that with respect to the Lock Box
Agreement with PNC Bank, National Association, Borrower shall have thirty
(30) days after the Closing Date to deliver such Lock Box Agreement to the
Administrator.

Section 7.1.13. Releases. Releases and termination statements duly executed by
each Person, other than the Borrower, that has an interest in the Receivables.

Section 7.1.14. Reaffirmation, Acknowledgment and Consent of Performance
Guarantor. Execution by the Performance Guarantor of its reaffirmation,
acknowledgment and consent in the signature pages hereto.

Section 7.1.15. 2009 Financial Statements. A copy of the unaudited balance sheet
of the Borrower as at December 31, 2009, together with the related statement of
earnings for the fiscal year then ended, certified by an Authorized Officer of
the Borrower (which certification shall state that such balance sheet and
statement or earnings fairly present the financial condition and results of
operations for such year in accordance with GAAP except for the absence of
footnotes).

Section 7.1.16. 2009 Servicing Certificate. A certificate signed by any
Authorized Officer of the Servicer, stating that (a) a review of the activities
of the Servicer under this Agreement during the fiscal year ended December 31,
2009 has been made under such officer’s supervision and (b) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled in all
material respects its obligations under the Agreement throughout such fiscal
year and has complied in all material respects with the Credit and Collection
Policy, or, if there has been a material failure to fulfill any such obligation,
specifying the nature and status thereof.

Section 7.1.17. Other. Such other documents, certificates and opinions as any of
the Administrator may reasonably request.

Section 7.2. All Advances . The making of each Advance, including without
limitation, the initial Advance, is subject to the conditions precedent that:

Section 7.2.1. No Default, etc. (i) No Significant Event or Unmatured
Significant Event has occurred and is continuing or will result from the making
of such Advance, (ii) the representations and warranties contained in
Article VIII are true and correct in all material respects as of the date of
such requested Advance, with the same effect as though made on the date of such
Advance (provided that the materiality threshold in this clause (ii) shall not
be applicable with respect to any representation or warranty which itself
contains a materiality threshold), and (iii) after giving effect to such
Advance, the aggregate unpaid balance of the Advances will not exceed the
Borrowing

 

-39-



--------------------------------------------------------------------------------

Base or the Facility Limit. By making a Borrowing Request, the Borrower shall be
deemed to have represented and warranted that items (i), (ii) and (iii) in the
preceding sentence are true and correct.

Section 7.2.2. Borrowing Request, etc. The Administrator shall have received a
Borrowing Request for such Advance in accordance with Section 2.2, together with
all items required to be delivered in connection therewith.

Section 7.2.3. Commitment Termination Date. The Commitment Termination Date
shall not have occurred.

Section 7.2.4. Accounts. Each of the Lock-Box Accounts shall be in the
Borrower’s name. The Lock-Box Accounts shall be subject to valid and perfected
first priority security interest in favor of the Administrator for the benefit
of the Secured Parties.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrator to enter into this
Agreement and, in the case of each Lender, to make Loans hereunder, the Borrower
hereby represents and warrants to the Administrator and the Lenders as to itself
as follows, and the Servicer hereby represents and warrants to the Administrator
and the Lenders as to itself as follows:

Section 8.1. Existence and Power. (a) The Borrower is a limited liability
company duly formed under the laws of the State of Delaware. The Borrower is
validly existing and in good standing under the laws of its state of
organization and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.

(b) The Servicer is a corporation duly organized under the laws of the State of
Delaware. The Servicer is validly existing and in good standing under the laws
of its state of organization and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.

Section 8.2. Power and Authority; Due Authorization, Execution and Delivery.
(a) The execution and delivery by each of the Borrower of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder, and the Borrower’s use of the proceeds
of the Loans made hereunder, are within its powers and authority and have been
duly authorized by all necessary corporate action on its part. This Agreement
and each other Transaction Document to which the Borrower is a party has been
duly executed and delivered by the Borrower.

 

-40-



--------------------------------------------------------------------------------

(b) The execution and delivery by each of the Servicer of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder. This Agreement and each other
Transaction Document to which the Servicer is a party has been duly executed and
delivered by the Servicer.

Section 8.3. No Conflict. (a) The execution and delivery by each of the Borrower
of this Agreement and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its Organizational Documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on its assets (except as created
under the Transaction Documents) except, in any case set forth in (i) –
(iv) above, where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect. No transaction contemplated hereby
requires compliance with any bulk sales act or similar law other than
compliance, if required, with any notice requirements which are satisfied prior
to the Closing Date.

(b) The execution and delivery by each of the Servicer of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets (except as created under the Transaction Documents) except, in any
case set forth in (i) – (iv) above, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.

Section 8.4. Governmental Authorization. (a) Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by the Borrower
of this Agreement and each other Transaction Document to which it is a party and
the performance of its obligations hereunder and thereunder.

(b) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

Section 8.5. Actions, Suits. (a) There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the actual
knowledge of any of the Borrower’s Authorized Officers, threatened against or
affecting the Borrower or any of its Subsidiaries that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making or repayment of any Loans.

 

-41-



--------------------------------------------------------------------------------

(b) There is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the actual knowledge of any of the Servicer’s
Authorized Officers, threatened against or affecting the Servicer or any of its
Subsidiaries that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect or which seeks to prevent, enjoin or delay the making
or repayment of any Loans.

Section 8.6. Binding Effect. (a) This Agreement and each other Transaction
Document to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower, as the case may be, enforceable against it
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b) This Agreement and each other Transaction Document to which the Servicer is
a party constitute the legal, valid and binding obligations of the Servicer, as
the case may be, enforceable against it in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

Section 8.7. Accuracy of Information. (a) All Borrower Representations and
Borrower Financial Statements and, as applicable, Notices of Significant Event,
Procedure Review Reports and Additional Information Reports shall be complete
and correct and fairly present the information contained therein in all material
respects as of the date made, reported, or certified, as applicable (provided
that the foregoing materiality threshold shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold),
and do not contain any material misstatement of fact as of such date or omit to
state a material fact or any fact necessary to make the information contained
therein, taken as a whole with all other written information provided by
Authorized Officers as of such date, not misleading as of such date.

(b) All Servicer Representations, Servicer Financial Statements, Monthly Reports
and Servicing Reports and, as applicable, Notices of Significant Event,
Procedures Review Reports and Additional Information Reports shall be complete
and correct and fairly present the information contained therein in all material
respects as of the date made, reported, or certified, as applicable (provided
that the foregoing materiality threshold shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold),
and do not contain any material misstatement of fact as of such date or omit to
state a material fact or any fact necessary to make the information contained
therein, taken as a whole with all other written information provided by
Authorized Officers as of such date, not misleading as of such date.

 

-42-



--------------------------------------------------------------------------------

Section 8.8. Margin Regulations; Use of Proceeds. The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Loans, directly or indirectly, will be used
for a purpose that violates, or would be inconsistent with, Regulations T, U and
X promulgated by the Federal Reserve Board from time to time. No portion of the
proceeds of any Loan hereunder will be used for a purpose that violates, or
would be inconsistent with, any other law, rule or regulation applicable to the
Borrower.

Section 8.9. Good Title. The Borrower, upon each transfer of Receivables
pursuant to the Receivables Contribution and Sale Agreement, is the legal and
beneficial owner of the Receivables and the Related Security with respect
thereto, or possesses a valid and perfected security interest therein, in each
case, free and clear of any Adverse Claim, except as created by the Transaction
Documents. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect the Borrower’s ownership interest in each such
Receivable, its Collections and the Related Security.

Section 8.10. Perfection. The Borrower represents and warrants that this
Agreement is effective to create a valid security interest in the Collateral in
favor of the Administrator, for the benefit of the Secured Parties. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrator’s security interest, for the benefit
of the Secured Parties, in the Collateral. The Collateral is free of any Adverse
Claim except as created or permitted under the Transaction Documents.

Section 8.11. Places of Business and Locations of Records. (a) The principal
place of business and headquarters of the Borrower is located at its address
referred to on Schedule 15.3 to this Agreement (or at such other locations,
notified to the Administrator in jurisdictions where all action required to
perfect or maintain the perfection of the Administrator’s security interest in
Collateral has been taken). The Borrower’s Federal Employer Identification
Number is 25-1406546.

(b) The principal place of business and chief executive office of the Servicer
is located at its address referred to on Schedule 15.3 to this Agreement.

Section 8.12. Accounts. (a) The Borrower represents and warrants that
(i) Schedule 8.12 hereto is a complete and accurate listing, as of the Closing
Date, of the Lock-Boxes and Lock-Box Accounts, and (ii) each of the Lock-Box
Accounts has been established in, or transferred into, the Borrower’s name. The
Borrower has not granted any interest in any Lock-Box or Lock-Box Account to any
Person other than the Administrator, and the Administrator has exclusive control
of the Lock-Box Accounts, subject to the Servicer’s right of access to such
accounts as provided herein and in the applicable Lock-Box Agreements.

(b) The Servicer represents and warrants that the Servicer has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than the
Administrator, and the Administrator has exclusive control of the Lock-Box
Accounts, subject to the Servicer’s right of access to such accounts as provided
herein and in the applicable Lock-Box Agreements.

 

-43-



--------------------------------------------------------------------------------

Section 8.13. No Material Adverse Effect. There has been no Material Adverse
Effect since the last day of its fiscal year as to which financial statements
have most recently been delivered pursuant to Section 9.1.5(a).

Section 8.14. Names. The name in which the Borrower has executed this Agreement
on the Closing Date is identical to the name of the Borrower as indicated on the
public record of the State of Delaware on the Closing Date. As of the Closing
Date, the Borrower has not used any legal name, trade name or assumed name other
than the name in which it has executed this Agreement.

Section 8.15. Ownership of the Borrower; No Subsidiaries. All of the issued and
outstanding equity interests of the Borrower are owned beneficially and of
record by Sunbeam, free and clear of any Adverse Claim. Such equity interests
are validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of the Borrower. The Borrower has
no Subsidiaries.

Section 8.16. Not an Investment Company. (a) The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(b) The Servicer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

Section 8.17. Compliance with Credit and Collection Policy. (a) The Borrower has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract. No change or amendment has
been made to the Credit and Collection Policy except in accordance with
Section 9.2.3.

(b) The Servicer has complied in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract. No
change or amendment has been made to the Credit and Collection Policy except in
accordance with Section 9.2.3.

Section 8.18. Solvency. Both before and after giving effect to each Advance, the
Borrower is Solvent.

Section 8.19. Eligible Receivables. Each Receivable included in the Monthly
Report as an Eligible Receivable is, as of the date of such Monthly Report, an
Eligible Receivable.

Section 8.20. Sales by Originators. Each sale of Receivables by an Originator to
the Borrower shall have been effected under, and in accordance with the terms
of, the Receivables Contribution and Sale Agreement, including the payment by
the Borrower to the applicable Originator of the purchase price therefor as
provided in the Receivables Contribution and Sale Agreement, and each such sale
shall have been made for “reasonably equivalent value” (as such term is used
under § 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used under § 547 of the Bankruptcy Code) owed by the
Borrower to any Originator.

 

-44-



--------------------------------------------------------------------------------

Section 8.21. Ordinary Course of Business. Each remittance of Collections by the
Borrower to the Administrator or the Lenders under this Agreement is (i) in
payment of a debt incurred by the Borrower in the ordinary course of its
business or financial affairs and (ii) made in the ordinary course of its
business or financial affairs.

Section 8.22. [Reserved.].

Section 8.23. Receivables as Accounts. The Receivables constitute “accounts”
within the meaning of the UCC.

Section 8.24. Security Interest. This agreement creates a valid and continuing
security interest (as defined in the UCC) in the Collateral in favor of the
Administrator (for the benefit of the Secured Parties), which security interest
is prior to all other Liens, and is enforceable as such against creditors of and
purchasers of Borrower.

Section 8.25. Priority. Other than the security interest granted to the
Administrator (for the benefit of the Secured Parties), Borrower has not
pledged, assigned, sold granted a security interest in, or otherwise conveyed
any of the Collateral. Borrower has not authorized the filing of and is not
aware of any financing statements against Borrower that include a description of
collateral covering the Collateral other than any financing statement
(i) relating to the security interest granted to Administrator (for the benefit
of the Secured Parties), hereunder or under the Existing Agreement, or (ii) that
has been terminated.

ARTICLE IX

COVENANTS OF BORROWER AND SERVICER

Section 9.1. Affirmative Covenants. From the date hereof until the first day,
following the Commitment Termination Date, on which all Obligations shall have
been finally and fully paid and performed (other than contingent obligations as
to which no unsatisfied claim has been asserted), each of the Borrower and the
Servicer hereby covenants and agrees with the Administrator and the Lenders as
to itself, as follows:

Section 9.1.1. Compliance with Laws, Etc. (a) The Borrower will comply in all
material respects with all applicable laws, rules, regulations and orders of all
governmental authorities (including those which relate to the Receivables),
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

(b) The Servicer will comply in all material respects with all applicable laws,
rules, regulations and orders of all governmental authorities (including those
which relate to the Receivables), except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

Section 9.1.2. Preservation of Legal Existence. (a) The Borrower will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its

 

-45-



--------------------------------------------------------------------------------

organization, and qualify and remain qualified in good standing as a foreign
entity in the jurisdiction where its principal place of business and its chief
executive office are located (to the extent its ownership, lease or operation of
property or the conduct of its business requires such qualification) and in each
other jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications would have a Material Adverse
Effect.

(b) The Servicer will preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in the jurisdiction where its
principal place of business and its chief executive office are located (to the
extent its ownership, lease or operation of property or the conduct of its
business requires such qualification) and in each other jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualifications would have a Material Adverse Effect.

Section 9.1.3. Performance and Compliance with Receivables. (a) The Borrower
will timely perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Receivables
and all other agreements related to such Receivables (but only to the extent
where there would not be an adverse effect on the Receivables).

(b) The Servicer will timely perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Receivables and all other agreements related to such Receivables (but only
to the extent where there would not be an adverse effect on the Receivables).

Section 9.1.4. Credit and Collection Policy. (a) The Borrower will comply in all
material respects with the Credit and Collection Policy.

(b) The Servicer will comply in all material respects with the Credit and
Collection Policy.

Section 9.1.5. Reporting Requirements.

(a) Financial Statements. (i) The Borrower will furnish to the Administrator for
distribution to the Lenders within 90 days after the close of each of its fiscal
years, a copy of the unaudited balance sheet of the Borrower, in each case, as
at the end of such year, together with the related statement of earnings for
such year, certified by an Authorized Officer of the Borrower (which
certification shall state that such balance sheet and statement or earnings
fairly present the financial condition and results of operations for such year
in accordance with GAAP except for the absence of footnotes);

(ii) The Servicer will furnish to the Administrator for distribution to the
Lenders within 90 days after the close of each of Jarden’s fiscal years, annual
audited consolidated financial statements for Jarden and its Consolidated
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of

 

-46-



--------------------------------------------------------------------------------

consolidated income, statement of consolidated shareowners’ equity, and
statement of cash flows, setting forth in each case in comparative form the
figures for such fiscal year and the previous fiscal year, all prepared in
accordance with GAAP, accompanied by audit report of independent certified
public accountants of recognized national standing or otherwise acceptable to
the Administrator (which report shall be unqualified as to going concern and
scope of audit); and

(iii) The Servicer will furnish to the Administrator for distribution to the
Lenders within 45 days after the close of the first three quarterly periods of
each of its fiscal years, unaudited consolidated financial statements for Jarden
and its Consolidated Subsidiaries, including a consolidated balance sheet as of
the end of such period, related statement of consolidated income and statement
of cash flows, all prepared in accordance with GAAP, for the period from the
beginning of such fiscal year to the end of such quarter, setting forth in the
case of such statements of income and cash flows in comparative form the figures
for the corresponding quarter and the corresponding portion of Jarden’ previous
fiscal year.

Notwithstanding anything to the contrary, the Borrower and the Servicer shall be
deemed to have complied with the delivery requirements under this
Section 9.1.5(a) by making publicly available the required documents through
Jarden’s website at www.jarden.com, or at www.sec.gov or other publicly
available electronic medium and providing the hyperlink or other appropriate
internet address information for obtaining such information; provided that the
Borrower and the Servicer shall deliver paper copies of any statements, reports,
financial statements and other information referred to in this Section 9.1.5(a)
to the Administrator promptly upon request following such filing.

(b) Monthly Reports. (A) On or before each Monthly Reporting Date, the Servicer
shall prepare and deliver to the Administrator for distribution to the Lenders a
Monthly Report as of the most recent Calculation Date; and (B) (x) on or before
the last Business Day of each month, the Servicer shall prepare and deliver to
the Administrator for distribution to the Lenders a Mid-Monthly Report as of the
15th day of each month or (y) at any time that the Servicer and its Subsidiaries
is rated below “B2” by Moody’s or “B” by S&P, on or before the 5th day of each
week (or, if any such date is not a Business Day, the next succeeding Business
Day), the Servicer shall prepare and deliver to the Administrator for
distribution to the Lenders a Mid-Monthly Report as of the 5th day of the
preceding week.

(c) Significant Events. As soon as possible but in any event within three (3)
Business Days after any Authorized Officer of the Borrower or the Servicer
becomes aware of the occurrence of a Significant Event or an Unmatured
Significant Event, the Borrower or the Servicer, as the case may be, will
deliver to the Administrator for distribution to the Lenders a written notice
setting forth details of such event and the action that the Borrower or the
Servicer, as the case may be, proposes to take with respect thereto.

 

-47-



--------------------------------------------------------------------------------

(d) Servicing Certificate. The Servicer shall deliver, or cause to be delivered,
to the Administrator for distribution to the Lenders, on or before the date that
is 90 days after the end of each fiscal year, a certificate signed by any
Authorized Officer of the Servicer, stating that (a) a review of the activities
of the Servicer under this Agreement during the fiscal year immediately
preceding has been made under such officer’s supervision and (b) to the best of
such officer’s knowledge, based on such review, the Servicer has fulfilled in
all material respects its obligations under the Agreement throughout such fiscal
year and has complied in all material respects with the Credit and Collection
Policy, or, if there has been a material failure to fulfill any such obligation,
specifying the nature and status thereof.

(e) Procedures Review. In connection with an inspection permitted under
Section 9.1.11, within twenty (20) Business Days after receipt of written
request therefor, information reasonably required to generate a report which
reasonably satisfies the requirements set forth on Schedule 9.1.5, as such
Schedule 9.1.5 may be modified from time to time in good faith by the Lenders
with the Borrower’s consent (such consent not to be unreasonably withheld) (each
such report, a “Procedures Review Report”).

(f) Compliance Certificate. On each date of the delivery of a Compliance
Certificate under and as defined in the Jarden Credit Agreement, the Servicer
shall furnish a copy of such Compliance Certificate to the Administrator for
distribution to the Lenders.

(g) Appointment of Independent Manager. The Servicer and the Borrower shall
notify the Administrator of any decision to appoint a new director of the
Borrower as the “Independent Manager” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Manager.”

(h) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Collateral, the Receivables or the condition
or operations, financial or otherwise, of the Borrower or any Originator as any
of the Administrator may from time to time reasonably request in order to
protect the interests of the Administrator, on behalf of the Secured Parties,
under or as contemplated by this Agreement or the other Transaction Documents.

Section 9.1.6. Use of Proceeds. The Borrower will use the proceeds of the Loans
made hereunder solely in connection with the acquisition or funding of
Receivables and to make dividends in accordance with applicable corporate law
and this Agreement.

Section 9.1.7. Separate Legal Entity. The Borrower hereby acknowledges that the
Lenders and the Administrator are entering into the transactions contemplated by
this Agreement and the other Transaction Documents in reliance upon the
Borrower’s identity as a legal entity separate from any other Person. Therefore,
from and after the date

 

-48-



--------------------------------------------------------------------------------

hereof, the Borrower shall take all reasonable steps to continue the Borrower’s
identity as a separate legal entity and to make it apparent to third Persons
that the Borrower is an entity with assets and liabilities distinct from those
of any other Person, and is not a division of any Originator or other Person.
Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth in Section 9.1.2, the Borrower shall take
such actions as shall be required in order that:

(a) The Borrower will be a limited purpose company whose primary activities are
restricted in its Organizational Documents to owning the Receivables and Related
Security and financing the acquisition thereof and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;

(b) Not less than one member of the Borrower’s Board of Managers shall be an
Independent Manager. The Organizational Documents of the Borrower shall provide
that (A) the affirmative vote of the Independent Manager before the Borrower may
(1) file a voluntary petition under Section 301 of the Bankruptcy Code,
(2) dissolve or liquidate, or institute proceedings to be adjudicated bankrupt
or insolvent, (3) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (4) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (5) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (6) make any assignment for the benefit of the Borrower’s
creditors, (7) admit in writing its inability to pay its debts generally as they
become due, or (8) take any action in furtherance of any of the foregoing, and
(B) the Borrower to maintain correct and complete books and records of account
and minutes of the meetings and other proceedings of its stockholders and board
of directors;

(c) Any employee, consultant, or agent of the Borrower will be compensated from
funds of the Borrower, as appropriate, for services provided to the Borrower;

(d) The Borrower will allocate and charge fairly and reasonably overhead
expenses shared with any other Person. To the extent, if any, that the Borrower
and any other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;
the Borrower’s operating expenses will not be paid by any other Person except as
permitted under the terms of this Agreement or otherwise consented to by the
Administrator;

(e) The Borrower’s books and records will be maintained separately from those of
any other Person;

 

-49-



--------------------------------------------------------------------------------

(f) All audited financial statements of any Person that are consolidated to
include the Borrower will contain detailed notes clearly stating that (A) the
Receivables have been sold to the Borrower, and (B) the Borrower is a separate
legal entity;

(g) The Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;

(h) The Borrower will strictly observe corporate formalities in its dealings
with all other Persons, and funds or other assets of the Borrower will not be
commingled with those of any other Person; and

(i) Any Person that renders or otherwise furnishes services to the Borrower will
be compensated thereby at market rates for such services it renders or otherwise
furnishes thereto. The Borrower will not hold itself out to be responsible for
the debts of any other Person or the decisions or actions respecting the daily
business and affairs of any other Person.

Section 9.1.8. Adverse Claims on Receivables. Each of the Borrower and the
Servicer will, and will require each Originator to, defend each Receivable
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Administrator’s security interest, on behalf
of the Secured Parties.

Section 9.1.9. Further Assurances. At its expense, each of the Borrower and the
Servicer will perform all acts and execute all documents reasonably requested by
any of the Administrator at any time to evidence, perfect, maintain and enforce
the title or the security interest of the Administrator, on behalf of the
Secured Parties, in the Receivables and the priority thereof. Each of the
Borrower and the Servicer will, at the reasonable request of the Administrator,
execute and deliver financing statements relating to or covering the Collateral
and, where permitted by law, the Borrower shall authorize the Administrator to
file one or more financing statements without the Borrower’s signature. The
Borrower shall, and shall cause each Originator to, mark its master data
processing records relating to the Receivables with a legend stating that the
Receivables have been sold or contributed to Jarden Receivables, LLC, and a
security interest therein has been granted to SunTrust Robinson Humphrey, Inc.,
as Administrator for various parties.

Section 9.1.10. Servicing. The Servicer shall (a) pursue collection of the
Receivables as vigorously as it would pursue collection of its own financial
assets, and (b) follow such practices and procedures for servicing the
Receivables, in accordance with the Credit and Collection Policy, as would be
customary and usual for a prudent servicer under similar circumstances,
including using commercially reasonable efforts to realize upon any recourse to
the Obligors.

Section 9.1.11. Inspection. Each of the Borrower and the Servicer shall permit
the Administrator and their duly authorized representatives, attorneys or
auditors to inspect the Receivables and the associated Receivable Files,
Documents, accounts,

 

-50-



--------------------------------------------------------------------------------

records and computer systems, software and programs used or maintained by the
Borrower, the Servicer or by such Originators as Administrator may reasonably
request, at such times as the Administrator may reasonably request; provided,
however, that prior to the occurrence of a Significant Event, there shall be
one (1) inspection during each (12) month period after the date hereof and, in
each case, all reasonable costs and expenses of each such inspection shall be
borne by the Borrower and the Servicer. Each of the Borrower and the Servicer
shall provide any document in its possession (or a copy thereof) related to any
Receivable (other than confidential financial information of the related Obligor
which the Borrower, any Originator, or the Servicer is not authorized to
disclose) to the Administrator or to the Servicer, if reasonably requested by
the Administrator.

Section 9.1.12. Cooperation. Each of the Borrower and the Servicer shall provide
such cooperation, information and assistance, and prepare and supply the
Administrator with such data regarding the performance by the Obligors of their
obligations under the Receivables and the performance by the Borrower and the
Servicer of their respective obligations under the Transaction Documents, as may
be reasonably requested by any of the Administrator from time to time.

Section 9.1.13. Facility. The Servicer shall (and shall require any Originator
acting as a sub-Servicer to) maintain adequate facilities for the servicing of
Receivables. The Servicer shall make, or shall require the relevant Originator
to make, all required property tax payments, lease payments and all other
required payments with respect to such facility. The Servicer shall, in
connection with any inspection under Section 9.1.11 and at all times following
the occurrence and during the continuance of any Significant Event, (i) ensure
that the Administrator shall have complete access (which shall be unrestricted
to the extent such access does not materially impede or materially interfere
with the Servicer’s operations) during regular business hours, at the Servicer’s
expense, to such facility and all computers and other systems relating to the
servicing of the Receivables and all persons employed at such facility, (ii) use
its commercially reasonable efforts to retain employees based at such facility
to provide assistance to the Administrator, and (iii) continue to store on a
daily basis all back-up files relating to the Receivables and the servicing of
the Receivables at the Servicer’s facilities, or such other storage facility of
similar quality, security and safety as the Servicer may select from time to
time.

Section 9.1.14. Accounts. The Borrower shall not maintain any bank accounts
other than the accounts described on Schedule 8.12. Neither the Borrower nor the
Servicer shall make, nor will either of them permit any Originator to make, any
change in its instructions to Obligors regarding payments to be made to a
Lock-Box. Neither the Borrower nor the Servicer will, nor will either of them
permit any Originator to add any Lock-Box Account Bank or Lock Box Account to
those listed on Schedule 8.12 unless the Administrator shall have consented
thereto and received a copy of any new duly executed Lock-Box Account Agreement.
Neither the Borrower nor the Servicer will, nor will either of them permit any
Originator to, change any Lock-Box Account Bank or close any Lock-Box or
Lock-Box Account unless the Administrator shall have received

 

-51-



--------------------------------------------------------------------------------

at least thirty (30) days’ prior notice of such termination and (i) in the case
of a closed Lock-Box, all applicable Obligors have been notified to make
payments to another Lock-Box that clears through a Lock-Box Account which is
subject to a Lock-Box Account Agreement, or (ii) in the case of termination of a
Lock-Box Bank or closing of a Lock-Box Account, a new Lock-Box Account Agreement
is entered into with respect to any new or replacement Lock-Box Account or
Lock-Box Account Bank.

Section 9.2. Negative Covenants. From the date hereof until the first day,
following the Commitment Termination Date, on which all Obligations shall have
been finally and fully paid and performed (other than contingent obligations as
to which no unsatisfied claim has been asserted), each of the Borrower and the
Servicer hereby covenants and agrees as to itself as follows:

Section 9.2.1. Sales, Liens, Etc. Except pursuant to, or as contemplated by, the
Transaction Documents, the Borrower shall not (and shall not permit the
Servicer, acting on the Borrower’s behalf to) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist voluntarily
or involuntarily any Adverse Claims upon or with respect to any of the
Borrower’s assets, including, without limitation, the Collateral, any interest
therein or any right to receive any amount from or in respect thereof.

Section 9.2.2. Mergers, Acquisitions, Sales, Subsidiaries, Etc. The Borrower
shall not:

(a) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of its property and assets (or any interest therein) other
than pursuant to, or as contemplated by, this Agreement or the other Transaction
Documents;

(b) make, incur or suffer to exist an investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of property from, any other Person, except for Permitted Investments or
pursuant to the Transaction Documents;

(c) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or

(d) enter into any transaction with any Affiliate except for the transactions
contemplated by the Transaction Documents and other transactions upon fair and
reasonable terms materially no less favorable to the Borrower than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

-52-



--------------------------------------------------------------------------------

Section 9.2.3. Change in Business; Change in Credit and Collection Policy. The
Borrower will not make any change in the character of its business. Neither the
Borrower nor the Servicer will make any change in the Credit and Collection
Policy except (i) to the extent such change or amendment would not be reasonably
likely to materially and adversely affect the collectibility of Receivables or
to materially decrease the credit quality of any newly created Receivables or
(ii) to the extent such change or amendment has been consented to by the
Borrower and the Lenders (such consent by the Lenders not to be unreasonably
withheld or delayed).

Section 9.2.4. Other Debt. The Borrower will not incur any Debt to any Person
other than pursuant to the Transaction Documents.

Section 9.2.5. Organizational Documents. Except as may be required by applicable
law or by applicable rule, regulation or order by any Governmental Authority,
the Borrower shall not amend its Organizational Documents.

Section 9.2.6. Jurisdiction of Organization; Location of Records. The Borrower
shall not change its jurisdiction of organization or permit the documents and
records evidencing the Receivables to be moved unless (i) the Borrower or the
Servicer, as the case may be, shall have given to the Administrator prior
written notice thereof, clearly describing the new location, and (ii) the
Borrower shall have taken such action, satisfactory to the Administrator, to
maintain the title or ownership of the Borrower and any security interest of the
Administrator, for the benefit of the Secured Parties, in the Collateral at all
times fully perfected and in full force and effect. Except for servicing and
collection activities performed at the locations of Originators appointed as
sub-Servicers pursuant to Section 11.2.2(c), the Servicer shall not, in any
event, move the location where it conducts the servicing and collection of the
Receivables from the address referred to on Schedule 15.3 to this Agreement,
without the prior written consent of the Administrator, which consent shall not
be unreasonably withheld or delayed.

Section 9.2.7. Financing Statements. The Borrower shall not execute any
effective financing statement (or similar statement or instrument of
registration under the laws of any jurisdiction) or financing statements
relating to any Receivables other than the financing statements described in
Section 7.1.5.

Section 9.2.8. Business Restrictions. The Borrower shall not (i) engage in any
business other than the acquisition, financing and collection of Receivables and
other Collateral as permitted by its Organizational Documents, (ii) engage in
any transactions or be a party to any documents, agreements or instruments,
other than the Transaction Documents and those incidental to the purposes
thereof, or (iii) incur any trade payables (other than for professional fees
incurred in the ordinary course of business) or other liabilities (excluding
liabilities incurred under and pursuant to the Transaction Documents and
excluding the Obligations and Debt permitted under Section 9.2.4) if the
aggregate outstanding balance of such trade payables and other liabilities would
at any time equal $12,300 or more in the aggregate, provided, however, that the
foregoing will not restrict the Borrower’s ability to pay servicing compensation
as provided herein, and, provided,

 

-53-



--------------------------------------------------------------------------------

further, that so long as no Significant Event or Unmatured Significant Event
shall have occurred and be continuing and the Borrower’s net worth (determined
in accordance with GAAP) after giving effect thereto, is at least $10,000,000,
the Borrower shall be permitted to make distributions to its equity owners to
the extent permitted by applicable law and this Agreement.

Section 9.2.9. Other Agreements; Performance Undertaking. The Borrower will not
amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Contribution and Sale Agreement or the Performance Undertaking, or
give any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under any of the foregoing or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Administrator and each Lender. The Borrower hereby reaffirms the Performance
Undertaking and the Intercreditor Agreement.

Section 9.2.10. Maintenance of Ownership and Perfection. Borrower will take all
necessary action to maintain the perfected security interest of the
Administrator (for the benefit of the Secured Parties) in and to the Collateral,
free and clear of any Liens other than Liens in favor of the Administrator
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrator’s interest in the
Collateral and such other action to perfect, protect or more fully evidence the
interest of the Administrator as the Administrator may reasonably request).

ARTICLE X

SIGNIFICANT EVENTS AND THEIR EFFECT

Section 10.1. Events of Default. Each of the following shall constitute an
“Event of Default” under this Agreement:

Section 10.1.1. Non-Payment of Loans, Etc. The Borrower shall fail to make any
payment of any Obligation payable by the Borrower hereunder or under the other
Transaction Documents, including, without limitation, any principal, interest,
Fees and Indemnified Amounts (but exclusive of prepayments required by
Section 4.1(d)), or shall fail to make a deposit (if any) that is required to be
made hereunder when due and, in each of the foregoing cases, such failure shall
continue for the lesser of (x) the cure period, if any, set forth in the
specific provision requiring such payment or deposit or (y) two (2) Business
Days.

Section 10.1.2. Non-Compliance with Other Provisions. The Borrower shall:

(a)(A) fail to perform or observe any covenant contained in Section 9.1.5(f) of
this Agreement and such failure shall continue for seven (7) Business Days or
(B) fail to perform or observe any covenant contained in Section 9.1.5(c) of
this Agreement,

 

-54-



--------------------------------------------------------------------------------

(b) fail to perform or observe any covenant contained in Section 9.2 of this
Agreement, and such failure shall continue for three (3) Business Days, or

(c) fail to perform or observe any other term, covenant or agreement contained
in this Agreement or any other Transaction Document on its part to be performed
or observed and, except as provided in Section 10.2.2, any such failure shall
remain unremedied for thirty (30) days.

Section 10.1.3. Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by the Borrower in this Agreement, any
other Transaction Document to which the Borrower is a party or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.

Section 10.1.4. Bankruptcy. An Event of Bankruptcy shall have occurred and
remained continuing with respect to the Borrower or any of its Affiliates.

Section 10.1.5. Tax and ERISA Liens. The Internal Revenue Service shall file
notice of a lien pursuant to § 6323 of the Internal Revenue Code with regard to
any of the assets of the Borrower or the Pension Benefit Guaranty Corporation
shall file a notice of lien pursuant to § 4068 of ERISA, with regard to any
assets of the Borrower, and in either of the foregoing cases, such lien shall
not have been released within fifteen (15) Business Days.

Section 10.2. Amortization Events. Each of the following shall constitute an
“Amortization Event” under this Agreement:

Section 10.2.1. Servicer Event of Default. A Servicer Event of Default shall
have occurred and remained continuing.

Section 10.2.2. Collateral Reporting. The Borrower and the Servicer shall fail
to deliver any Monthly Report within two (2) Business Days after the same is
due.

Section 10.2.3. Borrowing Base Deficit. A Borrowing Base Deficit shall exist and
such condition shall continue unremedied until the date on which the prepayment
of Advances equal to such Borrowing Base Deficit is required to be made pursuant
to Section 4.1(e).

Section 10.2.4. Default Ratio. The Default Ratio shall equal or exceed 4.50% on
a rolling three-month average basis for any Calculation Period.

 

-55-



--------------------------------------------------------------------------------

Section 10.2.5. Dilution Ratio. The Dilution Ratio shall equal or exceed 8.50%
on a rolling three-month average basis for any Calculation Period.

Section 10.2.6. Delinquency Ratio. The Delinquency Ratio shall equal or exceed
5.00% on a rolling three-month average basis for any Calculation Period.

Section 10.2.7. Accounts Receivable Turnover Ratio. The Accounts Receivable
Turnover Ratio shall be less than 5.00 for any Calculation Period.

Section 10.2.8. Event of Default. An Event of Default shall have occurred and be
continuing.

Section 10.2.9. Validity of Transaction Documents. (a) Any Transaction Document,
or any lien or security interest granted thereunder, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Servicer or any Originator party to such Transaction Document, (b) the Borrower,
any Originator or the Servicer shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Transaction Documents, or (c) any security interest granted under any
Transaction Document shall, in whole or in part, cease to be a perfected first
priority security interest.

Section 10.2.10. Termination Date. The “Termination Date” under and as defined
in the Receivables Contribution and Sale Agreement shall occur.

Section 10.2.11. Performance Undertaking. The Performance Guarantor shall fail
to perform or observe any term, covenant or agreement required to be performed
by it under the Performance Undertaking, or the Performance Undertaking shall
cease to be effective or to be the legally valid, binding and enforceable
obligation of the Performance Guarantor, or the Performance Guarantor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability.

Section 10.2.12. Change of Control. (a) Sunbeam shall cease to own, directly or
indirectly, 100% of the outstanding voting stock of the Borrower or (b) a
“Change of Control” (as such term and any component term thereof is defined in
the Jarden Credit Agreement as the same is in effect on the Amendment No. 4 Date
or as such term (or any component term thereof) in the Jarden Credit Agreement
may be amended thereafter pursuant to an effective amendment to the Jarden
Credit Agreement executed or consented to in writing by (i) SunTrust Bank or the
Administrator (or any Affiliate of SunTrust Bank or the Administrator) as a
lender thereunder or hereunder and (ii) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder) shall occur.

Section 10.2.13. Judgments. A final judgment or judgments for the payment of
money of $12,300 or more in the aggregate (regardless of insurance coverage)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower and the same shall not be
discharged (or provision shall

 

-56-



--------------------------------------------------------------------------------

not be made for such discharge), or a stay of execution thereof shall not be
procured, within thirty (30) days from the date of entry thereof and the
Borrower shall not, within said period of thirty (30) days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.

Section 10.3. Effect of Significant Event.

Section 10.3.1. Optional Termination. Upon the occurrence and during the
continuance of a Significant Event (other than an Event of Default described in
Section 10.1.4), the Administrator may, and at the request of any Lender shall,
by notice to the Borrower (a copy of which shall be promptly forwarded by the
Administrator to each applicable Rating Agency), declare all or any portion of
the outstanding principal amount of the Advances and other Obligations to be due
and payable and/or the Lenders’ Commitments (if not theretofore terminated) to
be terminated by declaring the Commitment Termination Date to have occurred,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Lenders’ Commitments shall terminate.

Section 10.3.2. Automatic Termination. Upon the occurrence of an Event of
Default described in Section 10.1.4, the Commitment Termination Date shall be
deemed to have occurred automatically, and all outstanding Advances and all
other Obligations shall become immediately and automatically due and payable,
all without presentment, demand, protest, or notice of any kind.

Section 10.3.3. Notice to Rating Agencies. The Administrator shall notify each
applicable Rating Agency of the occurrence of any continuing Significant Event,
promptly following its actual knowledge thereof.

ARTICLE XI

THE SERVICER

Section 11.1. Jarden as Initial Servicer. The servicing, administering and
collection of the Receivables shall be conducted by the Person designated from
time to time as the Servicer under this Agreement. Until such time following the
occurrence and during the continuance of a Servicer Event of Default or an
Amortization Event as the Administrator shall notify Jarden and the Borrower in
writing of the revocation of such power and authority, the Borrower, the Lenders
and the Administrator hereby appoint Jarden to act as the Servicer under the
Transaction Documents.

Section 11.2. Certain Duties of the Servicer.

Section 11.2.1. Authorization to Act as the Borrower’s Agent. The Borrower
hereby appoints the Servicer as its agent for the following purposes:
(i) selecting the

 

-57-



--------------------------------------------------------------------------------

amount of each requested Loan and executing Borrowing Requests on behalf of the
Borrower, (ii) making transfers among, deposits to and withdrawals from all
deposit accounts of the Borrower for the purposes described in the Transaction
Documents, (iii) arranging payment by the Borrower of all Fees, expenses, other
Obligations and other amounts payable under the Transaction Documents,
(iv) causing the repayment and prepayment of the Loans as required and permitted
pursuant to Section 4.1 and (v) executing and preparing the Monthly Reports;
provided, however, that the Servicer shall act in such capacity only as an agent
of the Borrower and shall incur thereby no additional obligations with respect
to any Loan, and nothing herein shall be deemed to authorize the Servicer to
take any action as the Borrower’s agent which the Borrower is precluded from
taking itself. The Borrower irrevocably agrees that (A) it shall be bound by all
proper actions taken by the Servicer pursuant to the preceding sentence, and
(B) the Administrator, the Lenders and the banks holding all deposit accounts of
the Borrower are entitled to accept submissions, determinations, selections,
specifications, transfers, deposits and withdrawal requests, and payments from
the Servicer on behalf of the Borrower.

Section 11.2.2. Servicer to Act as Collection Agent. (a) The Servicer shall
service and administer the Receivables on behalf of the Borrower and the
Administrator (for the benefit of the Secured Parties) and shall have full power
and authority, acting alone and/or through sub-Servicers as provided in
Section 11.2.2(c), to do any and all things which it may deem reasonably
necessary or desirable in connection with such servicing and administration and
which are consistent with this Agreement. Consistent with the terms of this
Agreement, the Servicer may waive, modify or vary any term of any Receivable or
consent to the postponement of strict compliance with any such term or in any
manner, grant indulgence to any Obligor if, in the Servicer’s reasonable
determination, such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Borrower or the Administrator (for
the benefit of the Secured Parties); provided, however, that the Servicer may
not permit any modification with respect to any Receivable that would reduce the
Unpaid Balance (except for actual payments thereof), or extend the due date
thereof, except that the Servicer may take such actions with respect to
Defaulted Receivables if such actions will, in the Servicer’s reasonable
business judgment, maximize the Collections thereof. Without limiting the
generality of the foregoing, the Servicer in its own name or in the name of the
Borrower is hereby authorized and empowered by the Borrower when the Servicer
believes it appropriate in its best judgment to execute and deliver, on behalf
of the Borrower, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge and all other comparable instruments, with
respect to the Receivables.

(b) The Servicer shall service and administer the Receivables by employing such
procedures (including collection procedures) and degree of care, in each case
consistent with applicable law, with the Credit and Collection Policy and with
prudent industry standards, as are customarily employed by the Servicer in
servicing and administering receivables owned or serviced by the Servicer
comparable to the Receivables. The Servicer shall not take any action to impair
the Administrator’s (for the benefit of the Secured Parties) security interest
in any Receivable, except to the extent allowed pursuant to this Agreement or
required by law.

 

-58-



--------------------------------------------------------------------------------

(c) At any time while Jarden is acting as the Servicer hereunder, Jarden may
delegate, and Jarden hereby advises the Lenders and the Administrator that it
has delegated, to each of the Originators, as a sub-Servicer of the Servicer,
certain of its duties and responsibilities as the Servicer hereunder. Without
the prior written consent of each of the Administrator and each Lender, Jarden
shall not be permitted to delegate any of its duties or responsibilities as the
Servicer to any Person other than (i) the Borrower, (ii) the Originators and
(iii) with respect to certain Defaulted Receivables, outside collection agencies
in accordance with its customary practices. Neither the Borrower nor any
Originator shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by Jarden. If at any
time following the occurrence and during the continuance of a Servicer Event of
Default or Amortization Event, the Administrator shall designate as the Servicer
any Person other than Jarden, all duties and responsibilities theretofore
delegated by Jarden to the Borrower or any Originator may, at the discretion of
the Administrator, be terminated forthwith on notice given by the Administrator
to Jarden and to the Borrower and the applicable Originator. Notwithstanding the
foregoing: (i) Jarden shall be and remain primarily liable to the Administrator
and the Lenders for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder, (ii) the Administrator and the
Lenders shall be entitled to deal exclusively with Jarden in matters relating to
the discharge by the Servicer of its duties and responsibilities hereunder,
(iii) the Administrator and the Lenders shall not be required to give notice,
demand or other communication to any Person other than Jarden in order for
communication to the Servicer and its sub-Servicers or other delegate with
respect thereto to be accomplished and (iv) Jarden, at all times that it is the
Servicer, shall be responsible for providing any sub-Servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

(d) Except as provided in the penultimate sentence of the preceding clause (c),
the Administrator and the Lenders shall not be required to give notice, demand
or other communication to any Person other than Jarden in order for
communication to the Servicer and its sub-Servicer or other delegate with
respect thereto to be accomplished. Jarden, at all times that it is the
Servicer, shall be responsible for providing any sub-Servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

(e) The Servicer may take such actions as are necessary to discharge its duties
as the Servicer in accordance with this Agreement, including the power to
execute and deliver on behalf of the Borrower such instruments and documents as
may be customary, necessary or desirable in connection with the performance of
the Servicer’s duties under this Agreement (including consents, waivers and
discharges relating to the Receivables).

(f) The Servicer shall keep records that readily identify and segregate
transactions contemplated by this Agreement, including the identity and
collection status of each Receivable purchased by the Borrower from any
Originator and the Purchase Price Credits.

 

-59-



--------------------------------------------------------------------------------

Section 11.2.3. Collections. (a) On or prior to the Closing Date, the Borrower
and the Servicer shall have established and shall maintain thereafter the
following system of collecting and processing Collections of Receivables: The
Obligors shall be instructed to make payments of Receivables only (i) by check,
draft or money order mailed to a Lock-Box listed on Schedule 8.12 (such
payments, upon receipt in such a Lock-Box, being referred to herein as “Mail
Payments”), or (ii) by wire transfer, SWIFT, ACH or other electronic payment to
a Lock-Box Account.

(b) On or prior to the Closing Date, the Administrator shall have received a
Lock-Box Agreement with respect to each Lock-Box Account. The Servicer’s right
of access to any Lock-Box Account shall be revocable upon notice from the
Administrator following the occurrence and during the continuance of a Servicer
Event of Default, an Event of Default or an Incipient Bankruptcy (it being
understood that an Incipient Bankruptcy shall not, in and of itself, lead to the
Commitment Termination Date). In addition, after the occurrence and during the
continuance of any Servicer Event of Default or an Event of Default, the
Servicer agrees that it shall, upon the written request of all of the
Administrator, notify all Obligors under Receivables to make payment thereof to
(i) one or more bank accounts and/or post-office boxes designated by the
Administrator and specified in such notice or (ii) any successor Servicer
appointed hereunder. Neither the Administrator nor the Lenders shall, inter
alia, (x) take any action under Lock-Box Agreement or (y) deliver any notice to
any Obligor, absent the existence of a Servicer Event of Default, an Event of
Default or an Incipient Bankruptcy.

(c) The Servicer shall direct each applicable depository or lockbox bank
pursuant to a Lock-Box Account Agreement to remove all Mail Payments from each
Lock-Box by the close of business on each Business Day and deposit the same into
a Lock-Box Account. Servicer shall process all such Mail Payments, and all other
payments received in any form, on the date such payment is received, by
recording the amount of the payment received from the Obligor and the applicable
account or invoice number.

(d) All Collections received by any Originator or the Servicer in respect of
Receivables will, pending remittance to a Lock-Box Account, be held by such
Originator or the Servicer in trust for the exclusive benefit of the
Administrator, on behalf of the Secured Parties, and shall not be commingled
with any other funds or property of any Originator or the Servicer. All such
Collections shall be remitted to a Lock-Box Account within three (3) Business
Days of receipt by such Originator or the Servicer.

(e) The Borrower and the Servicer hereby irrevocably waive any right to set-off
or otherwise deduct any amount owing by or to them from any Collections received
by them prior to remittance thereof in accordance with this Agreement.

 

-60-



--------------------------------------------------------------------------------

(f) In performing its duties and obligations hereunder, the Servicer (i) shall
not impair the rights of the Borrower or the Administrator, on behalf of the
Secured Parties, in any Receivable, (ii) shall not amend the terms of any
Receivable other than in accordance with the Credit and Collection Policy and
this Agreement, (iii) shall not release any goods securing a Receivable from the
lien created by such Receivable except as specifically provided for herein, and
(iv) shall be entitled to commence or settle any legal action to enforce
collection of any Receivable or to foreclose upon or repossess any goods
securing such Receivable. In the event that the Servicer shall breach any of its
covenants set forth in clause (i), (ii) or (iii) of this Section 11.2.3(f), the
Servicer shall pay the Unpaid Balance of each Receivable affected thereby on the
Distribution Date following the Calculation Period in which such event occurs.
For the purposes of Section 11.7 hereof, the Servicer shall not be deemed to
have breached its obligations under this Section 11.2.3(f) unless it shall fail
to make such payment with respect to any Receivable affected by the Servicer’s
noncompliance with clause (i), (ii) or (iii) of this Section 11.2.3(f) on such
Distribution Date.

(g) All payments or other amounts collected or received by the Servicer in
respect of a Receivable shall be applied to the Unpaid Balance of such
Receivable.

Section 11.2.4. Settlement. On each Distribution Date, the Servicer shall
distribute the Collections in accordance with Article IV hereof.

Section 11.3. Servicing Compensation. The Servicer, as compensation for its
activities hereunder, shall be entitled to receive the Servicing Fee, which
shall be payable by the Borrower on each Distribution Date from Collections in
accordance with Section 4.2. The Servicer shall be required to pay all expenses
incurred by it in connection with its servicing activities hereunder (including
payment of the fees and expenses of any sub-Servicer) and shall not be entitled
to reimbursement therefor except as specifically provided herein.

Section 11.4. Agreement Not to Resign. Jarden acknowledges that the
Administrator and the Lenders have relied on Jarden’s agreement to act as the
Servicer hereunder in their respective decisions to execute and deliver the
respective Transaction Documents to which they are parties. In recognition of
the foregoing, Jarden agrees not to resign as the Servicer voluntarily, except
as required by law (as evidenced by the delivery of an outside opinion of
counsel to the Administrator, in form and substance satisfactory to the
Administrator), without the prior written consent of each of the Administrator
and each Lender.

Section 11.5. Designation of the Servicer. The Borrower agrees not to designate
any Person other than Jarden as the Servicer without the prior written consent
of the Administrator and each Lender.

Section 11.6. Termination. The authorization of the Servicer to act on behalf of
the Borrower under this Agreement and the other Transaction Documents shall
terminate at the sole discretion of the Administrator upon the replacement of
the Servicer by a successor Servicer selected by the Administrator following a
Servicer Event of Default or another Amortization Event.

 

-61-



--------------------------------------------------------------------------------

Section 11.7. Servicer Events of Default. Each of the following shall constitute
a “Servicer Event of Default” under this Agreement:

Section 11.7.1. Failure to Make Payments and Deposits. The Servicer shall fail
to make any payment or deposit required to be made by it hereunder on the date
when due and, in each of the foregoing cases, such failure shall continue for
two (2) Business Days.

Section 11.7.2. Non-Compliance with Other Provisions. The Servicer shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for thirty (30) days.

Section 11.7.3. Delegation. The Servicer shall delegate any of its duties
hereunder, except as expressly permitted under Section 11.2.2(c) and (d).

Section 11.7.4. Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by the Servicer in this Agreement, any
other Transaction Document to which the Servicer is a party or in any Monthly
Report or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; provided
that the materiality threshold in the preceding clause shall not be applicable
with respect to any representation or warranty which itself contains a
materiality threshold.

Section 11.7.5. Bankruptcy. An Event of Bankruptcy shall have occurred and
remained continuing with respect to the Servicer or any Originator acting as a
sub-Servicer.

Section 11.7.6. Judgments. A final judgment or judgments for the payment of
money in excess of $50,000,000 in the aggregate (exclusive of judgment amounts
fully covered by independent third-party insurance where the insurer has not
disputed or denied coverage in respect of such judgment) shall be rendered by
one or more courts, administrative tribunals or other bodies having jurisdiction
against Jarden and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within thirty (30) days from the date of entry thereof and Jarden shall not,
within said period of thirty (30) days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal.

Section 11.7.7. Cross-Default to Material Debt. Failure of the Servicer or any
Originator to pay any Material Debt when due; or the default by the Servicer or
any Originator in the performance of any term, provision or condition contained
in any agreement or agreements under which any Material Debt was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Material Debt to cause,
such Material Debt to become due prior to its stated maturity; or any Material
Debt of the Servicer or any Originator shall be

 

-62-



--------------------------------------------------------------------------------

declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment or as a result of the sale of an asset securing such
Material Debt) prior to the stated maturity thereof (it being understood that
Servicer Events of Default described in this Section 11.7.7 shall survive
maturity or extinguishment of the related Material Debt).

Section 11.7.8. Total Leverage Ratio. The Servicer at any time permits the Total
Leverage Ratio determined as of the last day of any Four-Quarter Period of
Jarden set forth below to be greater than 4.00 to 1.00.

Section 11.7.9. Interest Coverage Ratio. The Servicer permits the Interest
Coverage Ratio, as determined as of the last day of any Four-Quarter Period to
be less than 2.00 to 1.00.

Section 11.7.10. Calculation of Total Leverage Ratio and Interest Coverage
Ratio. The above Total Leverage Ratio and Interest Coverage Ratio shall be
calculated in the same manner as such ratios are required to be calculated in
accordance with the applicable terms of the Jarden Credit Agreement, as such
applicable terms are in effect on the Amendment No. 4 Date (or as such
applicable terms may be amended thereafter pursuant to an effective amendment to
the Jarden Credit Agreement executed or consented to in writing by (A) SunTrust
Bank or the Administrator (or any Affiliate of SunTrust Bank or the
Administrator) as a lender thereunder or hereunder and (B) Wells Fargo (or any
Affiliate of Wells Fargo) as a lender thereunder or hereunder, including,
without limitation, (i) ascribing to the terms that are components of Total
Leverage Ratio and Interest Coverage Ratio the same meanings ascribed to them in
the Jarden Credit Agreement, (ii) using the applicable methodologies set forth
in Sections 1.03 and 1.04 of the Jarden Credit Agreement, and (iii) taking into
account any exercise of (and timing with respect to) the “Cure Right” and “Cure
Amount” (as each such term is defined in the Jarden Credit Agreement) pursuant
to and in accordance with Section 7.13(c) of the Jarden Credit Agreement, in
each case of the above clauses (i), (ii) and (iii) as such component terms, the
term “Cure Right”, “Cure Amount” and Sections of the Jarden Credit Agreement are
in effect on the Amendment No. 4 Date or as they may be amended thereafter
pursuant to an effective amendment to the Jarden Credit Agreement executed or
consented to in writing by (i) SunTrust Bank or the Administrator (or any
Affiliate of SunTrust Bank or the Administrator) as a lender thereunder or
hereunder and (ii) Wells Fargo (or any Affiliate of Wells Fargo) as a lender
thereunder or hereunder.

At any time during the continuance of any Servicer Event of Default or an
Amortization Event, the Administrator may, in its discretion or at the direction
of any Lender, notify the Servicer in writing of the revocation of its
appointment as the Servicer hereunder. Upon revocation of the Servicer’s
appointment hereunder, the Administrator shall appoint a successor Servicer. The
Servicer agrees that upon receipt of written notification from the Administrator
of the revocation of the Servicer’s appointment as the Servicer hereunder, the
Servicer shall upon the written request of the Administrator (which request may
be contained in the notification of revocation) (i) notify all Obligors under
the Receivables to make payment thereof to a bank account(s) or post office box
designated by the Administrator and specified in such notice, and (ii) pay to
the

 

-63-



--------------------------------------------------------------------------------

Administrator (or its designee) immediately all Collections then held or
thereafter received by the Servicer or the applicable Originator of Receivables,
together with all other payment obligations of the Servicer hereunder owing to
any Lender or the Administrator. The Servicer shall, at its sole cost and
expense, cooperate with and assist the successor the Servicer (including,
without limitation, providing access to, and transferring, all Receivable Files
and all records (including data-processing records) relating thereto (which
shall be held in trust for the benefit of the parties hereto in accordance with
their respective interests) and, to the extent permissible, allowing the
successor Servicer to use all licenses, hardware or software necessary or
desirable to collect the Receivables) (it being understood and agreed that
Jarden shall use its best efforts to obtain permission for such successor
Servicer’s use of such software). Jarden irrevocably agrees to act (if requested
to do so) as the data-processing agent for the successor Servicer (in
substantially the same manner as Jarden conducted such data-processing functions
while it acted as the Servicer). All costs and expenses incurred by the
Servicer, successor Servicer, the Lenders, Administrator or their respective
counsel in connection with any transfer of servicing are for the account of
Jarden and the Borrower, jointly and severally.

ARTICLE XII

ADMINISTRATOR

Section 12.1. Authorization and Action. (a) Each Lender hereby appoints SunTrust
Robinson Humphrey, Inc. as Administrator for purposes of the Transaction
Documents and authorizes SunTrust Robinson Humphrey, Inc. in such capacity to
take such action on its behalf under each Transaction Document and to exercise
such powers hereunder and thereunder as are delegated to SunTrust Robinson
Humphrey, Inc., as Administrator, by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Administrator shall not have any duties or responsibilities, except those
expressly set forth in the Transaction Documents to which it is a party, or any
fiduciary relationship with the Lenders, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrator shall be read into any Transaction Document or otherwise exist
against the Administrator.

(c) The provisions of this Article XII are solely for the benefit of the
Administrator and the Lenders, and neither of the Borrower nor the Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XII, except that this Article XII shall not affect
any obligations which the Administrator or the Lenders may have to either of the
Borrower or the Servicer under the other provisions of this Agreement.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either the Borrower or the Servicer or any of their respective successors
and assigns.

 

-64-



--------------------------------------------------------------------------------

Section 12.2. Delegation of Duties. The Administrator may execute any of its
duties under the Transaction Documents to which it is a party by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrator shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 12.3. Liability of Administrator. Neither the Administrator nor its
Affiliates shall (a) be liable for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Transaction
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
Lender for any recital, statement, representation or warranty made by the
Borrower, any Originator or the Servicer, or any officer thereof, contained in
this Agreement or in any other Transaction Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by any Administrator under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the Borrower, any Originator, the Servicer or
any other party to any Transaction Document to perform its obligations hereunder
or thereunder. Neither the Administrator nor its Affiliates shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower, any Originator or the Servicer or any of their
respective Affiliates.

Section 12.4. Reliance by Administrator. (a) The Administrator shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower, the Originators and the Servicer),
independent accountants and other experts selected by the Administrator. The
Administrator shall be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Lenders as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrator shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Lenders or, if required hereunder, all Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Article VII, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrator to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Lender.

 

-65-



--------------------------------------------------------------------------------

Section 12.5. Notice of Event of Default, Potential Event of Default or Servicer
Event of Default. The Administrator shall not be deemed to have knowledge or
notice of the occurrence of an Amortization Event, an Event of Default or a
Servicer Event of Default, unless the Administrator has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Amortization Event, Event of Default or Servicer Event of Default and stating
that such notice is a “Notice of Event of Default or Amortization Event” or
“Notice of Servicer Event of Default,” as applicable. The Administrator will
notify the Lenders of its receipt of any such notice. The Administrator shall
(subject to Section 12.4) take such action with respect to such Amortization
Event or Event of Default as may be requested by any Lender, provided, however,
that, unless and until the Administrator shall have received any such request,
the Administrator may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Amortization Event or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

Section 12.6. Credit Decision; Disclosure of Information by the Administrator.
Each Lender acknowledges that neither of the Administrator nor its Affiliates
has made any representation or warranty to it, and that no act by the
Administrator hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Borrower, the Servicer, any
Originator or any of their respective Affiliates, shall be deemed to constitute
any representation or warranty by any of the Administrator and its Affiliates to
any Lender as to any matter, including whether the Administrator and its
Affiliates have disclosed material information in their possession. Each Lender,
including any Lender by assignment, represents to the Administrator that it has,
independently and without reliance upon any the Administrator and its Affiliates
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
the Servicer, each Originator or their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it shall, independently and
without reliance upon any the Administrator and its Affiliates and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Transaction Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, the Servicer or the Originators. Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Administrator herein, the Administrator shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower, the Servicer, the
Originators or their respective Affiliates which may come into the possession of
any of the Administrator and its Affiliates.

Section 12.7. Indemnification of the Administrator. Whether or not the
transactions contemplated hereby are consummated, each Lender shall severally
indemnify upon demand each of the Administrator and its Affiliates (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so as otherwise provided

 

-66-



--------------------------------------------------------------------------------

herein), pro rata, based on the amount of the Loans funded by such Lender, and
hold harmless each of the Administrator and its Affiliates from and against any
and all Indemnified Amounts incurred by it; provided, however, that no Lender
shall be liable for the payment to any of the Administrator and its Affiliates
of any portion of such Indemnified Amounts resulting from such Person’s gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Lenders shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 12.7.
Without limitation of the foregoing, each Lender shall severally reimburse the
Administrator upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney’s fees) incurred by the Administrator in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Transaction Document, or any document contemplated by
or referred to herein, to the extent that the Administrator is not reimbursed
for such expenses by or on behalf of the Borrower as otherwise provided herein.
The undertaking in this Section 12.7 shall survive payment on the Final Payout
Date and the resignation or replacement of the Administrator.

Section 12.8. Administrator in Individual Capacity. The Administrator (and any
successor acting as Administrator) and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any of the Borrower, any
Originator and the Servicer or any of their Subsidiaries or Affiliates as though
the Administrator was not an Administrator hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, the Administrator or its Affiliates may receive information
regarding the Borrower, any Originator, the Servicer or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrator
shall be under no obligation to provide such information to them. The
Administrator may, in its individual capacity, makes Loans by assignment from a
Lender or otherwise in accordance herewith and in such event the Administrator
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise the same as though it were not an Administrator, and the term
“Lender”, shall, unless the context otherwise indicates, include the
Administrator in its individual capacity.

Section 12.9. Resignation of Administrator. The Administrator may resign as
Administrator upon thirty (30) days’ prior written notice to the Lenders and the
Borrower and effective upon appointment of its successor as hereinafter
provided. If the Administrator resigns under this Agreement, the Lenders shall
appoint a successor agent for the Lenders, which, unless an Event of Default or
an Amortization Event exists, shall be reasonably satisfactory to the Borrower.
If no successor agent is appointed prior to the end of such thirty (30) day
period, the Administrator may appoint, after consulting with the Lenders, a
successor agent. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrator and the term “Administrator” shall mean
such successor agent and the retiring Administrator’s appointment, powers and
duties as Administrator shall be terminated. After any retiring Administrator’s
resignation hereunder as Administrator, the provisions of this Section 12.9 and
Sections 12.3 and 12.7 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrator under this Agreement.

 

-67-



--------------------------------------------------------------------------------

Section 12.10. Payments by the Administrator. Unless specifically allocated to a
Lender pursuant to the terms of this Agreement, all amounts received by the
Administrator on behalf of the Lenders shall be paid by such Administrator to
the Lenders (at their respective accounts specified herein or in their
respective Assignment and Assumption Agreements), pro rata in accordance with
their respective outstanding funded portions of the Loans on the Business Day
received by such Administrator, unless such amounts are received after
12:00 noon on such Business Day, in which case such Administrator shall use its
reasonable efforts to pay such amounts to the Lenders on such Business Day, but,
in any event, shall pay such amounts to the Lenders not later than the following
Business Day.

ARTICLE XIII

ASSIGNMENTS

Section 13.1. Restrictions on Assignments. (a) Neither the Borrower nor Jarden
may assign its rights or obligations under the Transaction Documents to which it
is a party or any interest therein without the prior written consent of the
Administrator for the benefit of the Secured Parties.

(b) Subject to the provisions of Sections 6.1 and 13.4, nothing herein shall be
deemed to preclude Three Pillars from pledging or assigning all or any portion
of its Loans to any Liquidity Bank or other Support Provider (or any successor
of any thereof by merger, consolidation or otherwise) or any Affiliate of the
foregoing (which may then assign all or any portion thereof so assigned or any
interest therein to such party or parties as it may choose); provided, however,
that so long as no Significant Event exists and is continuing, no Liquidity Bank
will assign all or any portion of its Loans or Commitment to any Person without
the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed). The Administrator shall promptly provide
notice of any assignment to each applicable Rating Agency and the Borrower.
Subject to Section 13.2, all of the aforementioned assignments shall be upon
such terms and conditions as Three Pillars and its assignee may mutually agree.

(c) Notwithstanding any other provision of this Section 13.1, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of capital and yield) under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrator; provided that
no such pledge or grant of a security interest shall release a Lender from any
of its obligations hereunder, or substitute any such pledgee or grantee for such
Lender as a party hereto.

Section 13.2. Documentation. The assigning Lender shall deliver to each assignee
an assignment, in such form as such Lender and the related assignee may agree,
duly executed by such Lender, assigning any such Loan to the assignee, and the
assigning Lender shall promptly execute and deliver all further instruments and
documents, and take all further action, that the

 

-68-



--------------------------------------------------------------------------------

assignee may reasonably request, in order to perfect, protect or more fully
evidence the assignee’s right, title and interest in and to such Loan, and to
enable the assignee to exercise or enforce any rights hereunder or under the
Lender Note evidencing such Loan.

Section 13.3. Rights of Assignees. Subject to the provisions of Section 13.4,
upon the foreclosure of any assignment of any Loans made for security purposes,
or upon any other assignment of any Loan from a Lender pursuant to this
Article XIII, the respective assignee receiving such assignment shall assume the
Commitment (if any) and all other obligations of the assignor Lender hereunder,
and shall have all of the rights of a Lender hereunder to the extent of such
assignment with respect to such Loans and all references to a Lender in
Section 6.1 shall be deemed to apply to such assignee to the extent of such
assignment.

Section 13.4. Transfer and Maintenance of Register. The Administrator shall
maintain a register (each, a “Register”) on which it will record the Loans made
to the Borrower by each Lender and each repayment in respect of the principal
amount of such Loans. The Administrator shall, upon receipt of instruments
evidencing the transfer of the rights to the principal of, and interest on, any
Loan made by a Lender pursuant to this Agreement, record such transfer in the
Register and such transfer shall be effective upon recordation. Failure to make
any such recordation, or any error in such recordation shall not affect the
respective Borrower’s obligations in respect of such Loans. If a Lender sells
participations in any Loan, it shall maintain a Register with respect to such
participations and shall permit the transfer of such participations only if and
when the transfer is recorded in the Register. The Administrator will permit the
Borrower to review such Register as reasonably needed for the Borrower to comply
with its obligations under this Agreement or under any applicable law or
governmental regulation or procedure.

ARTICLE XIV

INDEMNIFICATION

Section 14.1. General Indemnity of the Borrower. Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify the Servicer and each of the Administrator,
the Lenders, Support Providers and each of their respective Affiliates,
successors, transferees, participants and assigns and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and reasonable related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively called “Indemnified Amounts”) awarded against or incurred by any of
them arising out of or relating to any Transaction Document or the transactions
contemplated thereby, any commingling of funds (whether or not permitted
hereunder), or the use of proceeds therefrom by the Borrower, including (without
limitation) in respect of the funding of any Loan or in respect of any
Receivable; excluding, however, (a) Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification, and (b) Excluded Taxes.

 

-69-



--------------------------------------------------------------------------------

Section 14.2. Indemnity of the Servicer. Without limiting any other rights which
any such Person may have hereunder or under applicable law, the Servicer, hereby
agrees to indemnify each Indemnified Party forthwith on demand, from and against
any and all Indemnified Amounts awarded against or incurred by any of them
arising from, or related to, the gross negligence or willful misconduct of the
Servicer, the inaccuracy of any representation or warranty of the Servicer, or
the failure of the Servicer to perform its obligations under any Transaction
Document; excluding, however, (a) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of any Indemnified Party, (b) Indemnified Amounts
to the extent solely due to non-payment by any Obligor on account of the
insolvency, bankruptcy, lack of creditworthiness, or financial inability to pay,
and (c) Excluded Taxes. Anything contained in this Section 14.2 to the contrary
notwithstanding: (1) the foregoing indemnification is not intended to, and shall
not, constitute a guarantee of the collectibility or payment of the Receivables,
and (2) nothing in this Section 14.2 shall be deemed to constitute a guarantee
of principal or interest on the Loans or require the Servicer to indemnify any
Indemnified Party for, and “Indemnified Amounts” shall not include the amount of
any Receivables which are not collected, not paid or are otherwise uncollected
on account of the insolvency, bankruptcy, lack of creditworthiness or financial
inability to pay of the applicable Obligor.

ARTICLE XV

MISCELLANEOUS

Section 15.1. No Waiver; Remedies. No failure on the part of any of the
Administrator, the Lenders, Indemnified Parties or Affected Parties to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any of them of
any right, power or remedy hereunder preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Without limiting the foregoing, each of the Liquidity Banks and Support
Providers is hereby authorized by the Borrower at any time and from time to
time, to the fullest extent permitted by law, to set off and apply to the
Obligations any and all deposits (general or special, time or demand,
provisional or final) of the Borrower at any time held and other indebtedness at
any time owing by such Liquidity Bank or Support Provider to or for the credit
or the account of the Borrower.

Section 15.2. Amendments, Etc. (a) No provision of this Agreement may be
amended, supplemented, modified or waived except in writing in accordance with
the provisions of this Section 15.2.

(b) Neither this Agreement nor any other Transaction Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower, the Servicer
and the Administrator and each Lender; provided, however, that no such
modification or waiver shall:

(i) without the consent of each Lender, (A) extend the Stated Commitment
Termination Date, the Liquidity Termination Date or the date of any payment or
deposit

 

-70-



--------------------------------------------------------------------------------

of Collections by the Borrower or the Servicer, (B) reduce the rate or extend
the time of payment of interest (or any component thereof), (C) reduce any fee
payable to the Administrator for the benefit of the Lenders, (D) except pursuant
to Article XII hereof, change the principal amount of the Lender’s loan or
Liquidity Bank’s Commitment, (E) amend, modify or waive any provision of this
Section 15.2, (F) consent to or permit the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, (G) change
the definition of “Borrowing Base”, “Eligible Receivable,” “Yield Reserve,”
“Loss Reserve,” “Aggregate Reserve Percentage” or “Delinquency Ratio,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner which would circumvent the intention of the restrictions set forth in
such clauses; or

(ii) without the written consent of the Administrator, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of the Administrator, and any material amendment, waiver or other
modification of this Agreement shall require satisfaction of the Rating Agency
Condition, to the extent the Rating Agency Condition is required of any Lender.
Without limiting the generality of the foregoing, no waiver of any
representation in Sections 2.1(i), (j), (w), or (x) or 4.1(k) of the Receivables
Contribution and Sale Agreement, or Sections 8.9, 8.10, 8.23, 8.24, and 8.25 of
this Agreement may be granted without satisfaction of the Rating Agency
Condition, each of which representations shall survive termination of this
Agreement and payment in full of the Obligations.

Section 15.3. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth opposite its name on Schedule 15.3
hereto or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile or
e-mail, when sent, receipt confirmed by telephone or electronic means, except
that Borrowing Requests shall be effective when delivered in writing in
accordance with Section 2.2.

Section 15.4. Costs, Expenses and Taxes. In addition to its obligations under
Section 14.1, the Borrower agrees to pay on demand:

(a) except to the extent limited by Section 9.1.11 and the Fee Letter, all
reasonable costs and expenses incurred by Administrator, the Lenders, the
Liquidity Banks, the Support Providers and the Servicer (other than salaries or
wages of employees of such Persons) in connection with (i) the preparation,
execution, delivery, administration and enforcement of, or any breach of, the
Transaction Documents, the Liquidity Agreements and, to the extent directly
related to this Agreement, the other Program Documents (including any amendments
or modifications of or supplements to the Program Documents directly related to
this Agreement), including, without limitation,

 

-71-



--------------------------------------------------------------------------------

the reasonable fees and expenses of outside counsel to any of such Persons
incurred in connection therewith, (ii) the perfection of the Administrator’s
security interest in the Collateral, (iii) the maintenance of the Lock-Boxes and
the Lock-Box Accounts, (iv) the audit of the books, records and procedures of
the Originators, the Servicer and the Borrower by the Administrator’s auditors
(which may be employees of the Administrator), and (v) Rating Agency fees
related to the transactions contemplated by this Agreement; and

(b) all stamp and other transactional or filing taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the Lender Notes, the other Transaction Documents,
or (to the extent directly related to this Agreement) the Program Documents, and
agrees to indemnify each Indemnified Party against any liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and fees.

Section 15.5. Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrator and their
respective successors and assigns, and the provisions of Article VI and
Article XIV shall inure to the benefit of the Affected Parties and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Article XIII. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time, after the
Commitment Termination Date, when all Obligations have been finally and fully
paid and performed. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower or the Servicer pursuant to
Article VIII and the indemnification and payment provisions of Article XIV and
Article VI, Sections 15.4, 15.11 and 15.12 and any breach by the Borrower or the
Servicer pursuant to Sections 8.9, 8.10, 8.23, 8.24, and 8.25 shall be
continuing and shall survive any termination of this Agreement and any
termination of Jarden’s rights to act as the Servicer hereunder or under any
other Transaction Document.

Section 15.6. Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement. Unless otherwise indicated, references in
this Agreement to any Section, Appendix, Schedule or Exhibit are to such
Section of or Appendix, Schedule or Exhibit to this Agreement, as the case may
be, and references in any Section, subsection, or clause to any subsection,
clause or subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

Section 15.7. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 15.8. Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE

 

-72-



--------------------------------------------------------------------------------

CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE SECURITY INTERESTS OF THE ADMINISTRATOR, FOR THE BENEFIT
OF THE SECURED PARTIES.

Section 15.9. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original but all
of which shall constitute together but one and the same agreement.

Section 15.10. Submission to Jurisdiction; Waiver of Trial by Jury. (a) Each of
the Borrower and the Servicer hereby submits to the nonexclusive jurisdiction of
any United States District Court for the Southern District of New York and of
any New York state court sitting in New York, New York for purposes of all legal
proceedings arising out of, or relating to, the Transaction Documents or the
transactions contemplated thereby. Each of the Borrower and the Servicer hereby
irrevocably waives, to the fullest extent possible, any objection it may now or
hereafter have to the venue of any such proceeding and any claim that any such
proceeding has been brought in an inconvenient forum. Nothing in this
Section 15.10 shall affect the right of the Administrator or the Lenders to
bring any action or proceeding against the Borrower or the Servicer or their
respective properties in the courts of other jurisdictions.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

Section 15.11. No Recourse Against Lenders. The obligations (if any) of each
Lender under this Agreement are solely the corporate obligations of such Lender.
No recourse shall be had for any obligation, covenant or agreement (including,
without limitation, the payment of any amount owing in respect to this Agreement
or the payment of any Fee hereunder or for any other obligation or claim)
arising out of or based upon this Agreement or any other agreement, instrument
or Transaction Document entered into pursuant hereto or in connection herewith
against any stockholder, employee, officer, director, manager, administrator,
partner or incorporator of the Lenders, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.

Section 15.12. No Proceedings. Each of the parties hereto hereby agree that it
will not institute against Three Pillars, or join any other Person in
instituting against Three Pillars, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Event of Bankruptcy) so
long as any Commercial Paper Notes issued by Three Pillars shall be outstanding
and there shall not have elapsed one year plus one day since the last day on
which any such Commercial Paper Notes shall be outstanding. The provisions of
this Section 15.12 shall survive the termination hereof.

Section 15.13. Confidentiality. Each of the Administrator and each Lender will,
and will cause its affiliates, directors, officers, employees and
representatives to, keep confidential, and not publish, disclose or otherwise
divulge and use only in connection with this Agreement any

 

-73-



--------------------------------------------------------------------------------

non-public information furnished to it by Jarden, any Affiliate, any Subsidiary
or any of their respective agents in respect of this Agreement that Jarden (or
such other Person) identifies as being confidential at the time it furnishes the
same, directly or indirectly (collectively, the “Information”), provided that
nothing herein shall limit the disclosure of the Information (i) after the
Information shall have been made public (other than through a violation of this
Section 15.13), (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to counsel and auditors for the Lenders, SunTrust Bank
or the Administrator solely in connection with the transactions contemplated
hereby or as required for the administration of the Lenders, (iv) to bank
examiners (or any other regulatory authority having jurisdiction over the
Lenders or the Administrator), or to auditors or accountants of the
Administrator and the Lenders, (v) to any of the Lenders’ Support Providers or
Rating Agencies in connection with the transactions contemplated hereby, (vi) in
connection with any litigation to which the Lenders or the Administrator is a
party in connection with the transactions contemplated hereby, or in connection
with the enforcement of rights or remedies hereunder, (vii) to a Subsidiary or
Affiliate of the Lenders for a business reason related solely to the
transactions contemplated hereby, or in connection with the administration or
enforcement of this Agreement or any litigation to which the Lenders or the
Administrator is a party in connection with the transactions contemplated
hereby, or (viii) to any nationally recognized statistical rating organization
rating the commercial paper notes of Three Pillars or any non-hired nationally
recognize statistical rating organization that provides to Three Pillars or its
agent the certification required by subsection (e) of Rule 17g-5 under the
Securities and Exchange Act of 1934, as amended (or any successor provision to
such subsection) (“Rule 17g-5”), and who agrees to keep such information
confidential as contemplated by Rule 17g-5, by posting such Information to a
password protected internet website accessible to each such nationally
recognized statistical rating organization in connection with, and subject to
the terms of Rule 17g-5; provided, further, that (x) unless specifically
prohibited by applicable law or court order, each of the Lenders and the
Administrator shall, prior to disclosure thereof, notify Jarden of any request
for disclosure of the Information (so that Jarden may seek to obtain a
protective order in respect thereof or, at Jarden’s election, grant a waiver of
compliance with this provisions of this Agreement) (A) by any Governmental
Authority or representative thereof (other than any such request in connection
with an examination of the financial condition of the Lenders or the
Administrator by such Governmental Authority) or (B) pursuant to legal process
and (y) in no event shall the Lenders or the Administrator be obligated or
required to return the Information furnished by Jarden.

Section 15.14. Entire Agreement. This Agreement and the other Transaction
Documents executed and delivered herewith represent the final agreement among
the parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

Section 15.15. Limitation on Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, Three Pillars shall not, nor shall it be
obligated to, pay any amount pursuant to this Agreement unless (a) such Lender
has received funds which may be used to make such payment and which funds are
not required to repay its Commercial Paper Notes and advances under its Support
Agreements when due and (b) after giving effect to such payment, either
(i) there is sufficient liquidity availability (determined in accordance with
the Program Documents), under all of the liquidity facilities for Three Pillars’
commercial paper program, to

 

-74-



--------------------------------------------------------------------------------

pay the “Face Amount” (as defined below) of all its outstanding Commercial Paper
Notes and advances under its Support Agreements when due or (ii) all of its
Commercial Paper Notes and advances under its Support Agreements are paid in
full. Any amount which Three Pillars does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or an obligation of Three Pillars for any such
insufficiency unless and until such payment may be made in accordance with
clauses (a) and (b) above. The agreements in this Section 15.15 shall survive
termination of this Agreement and payment of all obligations hereunder. As used
in this Section 15.15, the term “Face Amount” means, with respect to outstanding
Commercial Paper Notes or advances under Support Agreements, (x) the face amount
of any such Commercial Paper Notes issued on a discount basis, and (y) the
principal amount of, plus the amount of all interest accrued and to accrue
thereon to the stated maturity date of, any such Commercial Paper Notes issued
on an interest-bearing basis or any such advances under a Support Agreement.

Section 15.16. Certain Tax Matters. Notwithstanding any other express or implied
agreement to the contrary, the parties agree and acknowledge that each of them
and each of their employees, representatives, and other agents may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the Loans and transactions contemplated by this Agreement and the
other Transaction Documents.

Section 15.17. USA Patriot Act. Each Lender and Liquidity Bank that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or Liquidity Bank to identify the Borrower in accordance with the Patriot
Act.

[Remainder of Page Intentionally Left Blank]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JARDEN RECEIVABLES, LLC, as Borrower By:   SUNBEAM PRODUCTS, INC. Its:   manager
and sole member By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Vice President JARDEN CORPORATION, as initial
Servicer By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Senior Vice President

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Lender

By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Vice President

COMMITMENT: $50,000,000

 

S-2



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, as Lender By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

COMMITMENT: $250,000,000

 

S-3



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,as

    Administrator

By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Jarden Corporation, heretofore executed and delivered to the
Administrator a Performance Undertaking dated August 24, 2006. The undersigned
hereby acknowledges and consents to the Agreement as set forth above and
confirms that its Performance Undertaking, and all obligations of the
undersigned thereunder, remains in full force and effect. The undersigned
further agrees that the consent of the undersigned to any other amendment or
modification to the Agreement or any of the Loan Documents referred to therein
(each as existing on the date hereof) shall not be required as a result of this
consent having been obtained. The undersigned acknowledges that the
Administrator and the Lenders are relying on the assurances provided herein in
entering into the Agreement set forth above and maintaining credit outstanding
to the Borrower.

 

JARDEN CORPORATION

By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Senior Vice President

 

S-1